 

Exhibit 10.34
 
Execution Copy
    
CREDIT AGREEMENT
dated as of
January 28, 2011
among
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
SUNTRUST BANK,
as Syndication Agent,
and
DEUTSCHE BANK SECURITIES INC.,
as Documentation Agent
J.P. MORGAN SECURITIES LLC,
as Joint Bookrunner and Joint Lead Arranger
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunner and Joint Lead Arranger
 
 
 
 
CHI:2457818.12
 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
ARTICLE I    Definitions    1
SECTION 1.01. Defined Terms    1
SECTION 1.02. Classification of Loans and Borrowings    23
SECTION 1.03. Terms Generally    23
SECTION 1.04. Accounting Terms.    24
ARTICLE II    The Credits    25
SECTION 2.01. Commitments    25
SECTION 2.02. Loans and Borrowings    25
SECTION 2.03. Requests for Revolving Borrowings    25
SECTION 2.04. Funding of Borrowings    26
SECTION 2.05. Interest Elections    27
SECTION 2.06. Termination and Reduction of Commitments    28
SECTION 2.07. Repayment of Loans; Evidence of Debt    29
SECTION 2.08. Prepayment of Loans    30
SECTION 2.09. Fees    30
SECTION 2.10. Interest    31
SECTION 2.11. Alternate Rate of Interest    32
SECTION 2.12. Increased Costs    32
SECTION 2.13. Break Funding Payments    33
SECTION 2.14. Taxes    34
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs    37
SECTION 2.16. Mitigation Obligations; Replacement of Lenders    38
SECTION 2.17. Defaulting Lenders.    39
ARTICLE III    Representations and Warranties    40
SECTION 3.01. Organization; Powers    40
SECTION 3.02. Authorization; Enforceability    40
SECTION 3.03. Governmental Approvals; No Conflicts    40
SECTION 3.04. Financial Statements; No Material Adverse Change    40
SECTION 3.05. Insurance Licenses    41
SECTION 3.06. Properties    41
SECTION 3.07. Borrower's Subsidiaries; Investments.    41
SECTION 3.08. Litigation    42
SECTION 3.09. Compliance with Laws and Agreements; Foreign Asset Control
Regulations.    42
SECTION 3.10. Investment Company Status    42
SECTION 3.11. Taxes    43
SECTION 3.12. Material Agreements and Liens.    43
SECTION 3.13. Environmental Matters    43
SECTION 3.14. Capitalization    43
SECTION 3.15. No Reliance    44
SECTION 3.16. ERISA    44
 
i

 

--------------------------------------------------------------------------------

 

SECTION 3.17. Regulation U    44
SECTION 3.18. Disclosure    44
SECTION 3.19. Solvency    44
SECTION 3.20. Anti-Terrorism Requirements.    45
ARTICLE IV    Conditions    46
SECTION 4.01. Effective Date    46
SECTION 4.02. Each Credit Event    47
ARTICLE V    Affirmative Covenants    47
SECTION 5.01. Financial Statements; and Other Information    47
SECTION 5.02. Notices of Material Events    49
SECTION 5.03. Insurance Subsidiary Reporting    50
SECTION 5.04. Existence; Conduct of Business    51
SECTION 5.05. Payment of Obligations    51
SECTION 5.06. Maintenance of Properties    51
SECTION 5.07. Insurance    51
SECTION 5.08. Proper Records; Rights to Inspect and Appraise    52
SECTION 5.09. Compliance with Laws.    52
SECTION 5.10. Use of Proceeds    52
SECTION 5.11. Licenses    52
ARTICLE VI    Negative Covenants    53
SECTION 6.01. Debt; Certain Equity Securities.    53
SECTION 6.02. Liens    54
SECTION 6.03. Fundamental Changes    55
SECTION 6.04. Investments    56
SECTION 6.05. Asset Sales    56
SECTION 6.06. Ceded Reinsurance    57
SECTION 6.07. Sale-Leaseback Transactions    58
SECTION 6.08. Restricted Payments    58
SECTION 6.09. Transactions with Affiliates    58
SECTION 6.10. Restrictive Agreements    59
SECTION 6.11. Maximum Ratio of Debt to Capital    59
SECTION 6.12. Minimum Risk-Based Capital Ratio    59
SECTION 6.13. Minimum Coverage Ratio    59
SECTION 6.14. Minimum Statutory Surplus    59
SECTION 6.15. Amendment of Material Documents; Prepayments.    59
SECTION 6.16. Lines of Business    61
SECTION 6.17. Fiscal Year    61
ARTICLE VII    Events of Default    61
ARTICLE VIII    The Administrative Agent    64
ARTICLE IX    Miscellaneous    66
SECTION 9.01. Notices    66
 
ii

 

--------------------------------------------------------------------------------

 

SECTION 9.02. Waivers; Amendments    67
SECTION 9.03. Expenses; Indemnity; Damage Waiver    68
SECTION 9.04. Successors and Assigns    69
SECTION 9.05. Survival    72
SECTION 9.06. Counterparts; Integration; Effectiveness    72
SECTION 9.07. Severability    73
SECTION 9.08. Right of Setoff    73
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process    73
SECTION 9.10. WAIVER OF JURY TRIAL    74
SECTION 9.11. Headings    74
SECTION 9.12. Confidentiality    74
SECTION 9.13. Interest Rate Limitation    75
SECTION 9.14. USA PATRIOT Act    76
 
SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 3.07 -- Borrower's Subsidiaries; Investments
Schedule 3.12 -- Material Agreements and Liens
Schedule 3.14 -- Capitalization
Schedule 6.01 -- Existing Debt
Schedule 6.02 -- Existing Liens
Schedule 6.06 - Ceded Reinsurance
Schedule 6.10 -- Restrictive Agreements
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Notice
Exhibit C -- Form of Promissory Note
Exhibit D -- Form of U.S. Tax Certificate
Exhibit E -- Form of Compliance Certificate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
iii

 

--------------------------------------------------------------------------------

 

 
CREDIT AGREEMENT dated as of January 28, 2011, among AMERICAN EQUITY INVESTMENT
LIFE HOLDING COMPANY, the LENDERS party hereto, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent, SUNTRUST BANK, as Syndication Agent, and
DEUTSCHE BANK SECURITIES INC., as Documentation Agent.
The parties hereto agree as follows:
ARTICLE I
 
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“2010 Warrants” means each of the warrant transaction confirmation letter
agreements dated September 16, 2010 between the Borrower and one or more
financial institutions, and any additional warrant transaction confirmation
letter agreements entered into by the Borrower in connection with the
Convertible 2010 Debt.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Consolidated Debt” means, as of any date, Consolidated Debt (of the
type described in any or all of clauses (a), (b), (c), (d), (e), (h) and (i) of
the definition of “Debt”, but, as to clause (i), only to the extent that it is
an unpaid obligation in respect of a letter of credit or letter of guaranty that
is then due and payable and not contingent) of the Borrower and its
Subsidiaries, other than (i) Debt evidenced by Trust Preferred Securities Notes,
but only to the extent that the aggregate unpaid principal balance of such Trust
Preferred Securities Notes on such date does not exceed an amount equal to
fifteen percent (15%) of Total Capitalization on such date (for the sake of
clarity, with any portion of Debt evidenced by Trust Preferred Securities Notes
that exceeds an amount equal to fifteen percent (15%) of Total Capitalization on
such date being included in Debt for the purposes of this definition) and (ii)
Subordinated Debt other than any Debt evidenced by Trust Preferred Securities
Notes.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted Total Capitalization” means, as of any date, an amount equal to Total
Capitalization, plus Accumulated Other Comprehensive Loss, or minus Accumulated
Other Comprehensive Income (as those terms are used under GAAP), as applicable,
to the extent, if any, reflected as a component of Consolidated Net Worth as of
such date.
“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
 
1
 

 

--------------------------------------------------------------------------------

 

 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
deposits in Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any Business Day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page 1 (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
“American Equity Life” means American Equity Investment Life Insurance Company,
an Iowa insurance company.
“Amounts Available for Dividends” means, (a) as of the end of the first, second
and third Fiscal Quarters of any Fiscal Year, the maximum aggregate amount of
dividends that are permitted to be paid as of the date of determination by (i)
American Equity Life, (ii) each other Insurance Subsidiary owned directly by the
Borrower and (iii) each other Insurance Subsidiary owned directly by a
Wholly-Owned Subsidiary of the Borrower which is not either (A) an Insurance
Subsidiary or (B) a Subsidiary of an Insurance Subsidiary, and (b) as of the end
of the last Fiscal Quarter of any Fiscal Year, the maximum aggregate amount of
dividends that are permitted to be paid as of the first day of the immediately
succeeding Fiscal Year by (i) American Equity Life, (ii) each other Insurance
Subsidiary owned directly by the Borrower and (iii) each other Insurance
Subsidiary owned directly by a Wholly-Owned Subsidiary of the Borrower which is
not either (A) an Insurance Subsidiary or (B) a Subsidiary of an Insurance
Subsidiary, in each case under clauses (a) and (b), under the Applicable
Insurance Code of its state of domicile and without necessitating approval of
the Applicable Insurance Regulatory Authority.
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department's Office of Foreign Asset Control (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).
 
 
2

 

--------------------------------------------------------------------------------

 

“Applicable Insurance Code” means, as to any Insurance Subsidiary, the insurance
code or other statute of any state where such Insurance Subsidiary is domiciled
or doing insurance business and any successor statute of similar import,
together with the regulations thereunder, as amended or otherwise modified and
in effect from time to time. References to sections of the Applicable Insurance
Code shall be construed to also refer to successor sections.
“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which such Insurance Subsidiary is
domiciled.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment; provided that in the
case of Section 2.17 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender's Commitment) represented by such Lender's Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender's status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the S&P Rating applicable on such date to the Index Debt:
Index Debt Ratings:
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Level I Status
1.50%
2.50%
0.30%
Level II Status
1.75%
2.75%
0.375%
Level III Status
2.00%
3.00%
0.50%
Level IV Status
2.25%
3.25%
0.625%

 
For the purposes of this definition:
"Level I Status" exists at any date if, on such date, the Borrower's S&P Rating
is BBB or better.
"Level II Status" exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower's S&P Rating is BBB- or
better.
    
 
 
3

 

--------------------------------------------------------------------------------

 

"Level III Status" exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower's S&P
Rating is BB+ or better.
"Level IV Status" exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, or Level III Status.
"S&P Rating" means, at any time, the rating issued by S&P and then in effect
with respect to the Index Debt.
"Status" means Level I Status, Level II Status, Level III Status, or Level IV
Status.
For purposes of the foregoing, (i) if S&P shall not have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this definition), then S&P shall be deemed to have established
a rating in Level IV, and (ii) if the ratings established or deemed to have been
established by S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of S&P), such change shall be effective as of
the date on which it is first announced by S&P, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.02 or otherwise. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of S&P shall change, or if S&P
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from S&P
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation. Notwithstanding the foregoing, until adjusted effective as
of June 30, 2011, Level III Status shall be deemed to exist.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assumed Reinsurance” means reinsurance assumed by any Insurance Subsidiary from
another Person (other than from another Insurance Subsidiary or Affiliate of the
Borrower).
“Authorized Control Level Risk-Based Capital”, as of any date, has the meaning
set forth on page 22, line 31, column 1 of the annual Statutory Statement most
recently filed by American Equity Life and each other Insurance Subsidiary (or
equivalent page, line, column or statement, to the extent that any thereof is
modified or replaced).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
4

 

--------------------------------------------------------------------------------

 

“Best” means A.M. Best & Co. and its successors and assigns or, if it shall be
dissolved or shall no longer assign ratings to insurance companies, then any
other nationally recognized insurance statistical rating agency designated by
the Administrative Agent.
“Blocked Person” has the meaning specified in Section 3.20.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means American Equity Investment Life Holding Company, an Iowa
corporation.
“Borrower-Only Cash” means, as of the end of any Fiscal Quarter, the sum of (a)
Amounts Available for Dividends as of such Fiscal Quarter-end, (b) Trailing
Borrower-Only EBITDA as of such Fiscal Quarter-end and (c) cash and Cash
Equivalents (with the value thereof determined on a mark-to-market basis) of the
Borrower as of such Fiscal Quarter-end.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means any of the following: (a) any investment in direct
obligations of the United States of America or any agency thereof; (b)
investments in time deposit accounts, certificates of deposit and money market
deposits maturing within 90 days of the date of acquisition thereof issued by
any Lender or a bank or trust company which is organized under the laws of the
United States of America, any State thereof or any foreign country recognized by
the United States of America, and which bank or trust company has capital,
surplus and undivided profits aggregating in excess of $100,000,000 (or the
foreign currency equivalent thereof) and whose long-term debt is rated “A” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Exchange Act)
or any money market fund sponsored by a registered broker dealer or mutual fund
distributor; (c) repurchase
 
 
5

 

--------------------------------------------------------------------------------

 

obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) above entered into with a Lender or a bank
meeting the qualifications described in clause (b) above; (d) investments in
commercial paper, maturing not more than 90 days after the date of acquisition,
issued by a corporation (other than an Affiliate of the Borrower) organized and
in existence under the laws of the United States of America or any foreign
country recognized by the United States of America with a rating at the times as
of which any investment therein is made of “P-l” (or higher) by Moody's or “A-1”
(or higher) by S&P; and (e) investments in securities with maturities of six
months or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States of America, or by any
political subdivision or taxing authority thereof, and rated at least “A” by S&P
or “A” by Moody's.
“Ceded Reinsurance” means risk that is ceded (whether by co-insurance,
reinsurance or equivalent relationship otherwise named) by any Insurance
Subsidiary to any other Person (other than to another Insurance Subsidiary or
Affiliate of the Borrower), other than Surplus Relief Reinsurance.
“Change in Control” means the occurrence of any of the following:
(a)    at any time that any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for the purposes of
this clause (a) such person shall be deemed to have “beneficial ownership” of
all shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than any one or more of the following: (i) 10% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Borrower and (ii) 10% of the aggregate equity value represented
by the issued and outstanding Equity Interests in the Borrower;
(b)    during any period of eighteen (18) consecutive calendar months,
individuals who at the beginning of such period constituted the Board of
Directors (together with any new directors (i) whose election by the Board of
Directors was, or (ii) whose nomination for election by the Borrower's
shareholders was, prior to the date of the proxy or consent solicitation
relating to such nomination, approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved), shall cease for any reason to constitute a majority of the members of
the Board of Directors then in office;
(c)    the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or
(d)    the merger (other than a merger permitted under the provisions of Section
6.03) or consolidation of the Borrower with or into another Person or the merger
of another Person with or into the Borrower, or the sale of all or substantially
all the assets of the Borrower (determined on a Consolidated basis) to another
Person, other than a merger or consolidation transaction in which holders of
Equity Interests representing 100% of the ordinary voting power represented by
the Equity Interests in the Borrower immediately prior to such transaction (or
other securities into
 
6

 

--------------------------------------------------------------------------------

 

which such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least a majority of the ordinary
voting power represented by the Equity Interests in the surviving Person in such
merger or consolidation transaction issued and outstanding immediately after
such transaction and in substantially the same proportion as before the
transaction.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to the fact
that such Loan, or the Loans comprising such Borrowing, are Revolving Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Loans, as such commitment
may be (a) reduced or increased from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender's Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders' Commitments is $160,000,000.
“Consolidated” means the Borrower and its Subsidiaries, taken as a whole in
accordance with GAAP.
“Consolidated Assets” means, as at the date of any determination, the net book
value of all assets of the Borrower and its Subsidiaries as of such date
classified as assets in accordance with GAAP and determined on a Consolidated
basis.
“Consolidated Liabilities” means, as at any date of determination, all
liabilities of the Borrower and its Subsidiaries as of such date classified as
liabilities in accordance with GAAP and determined on a Consolidated basis.
“Consolidated Net Worth” means, as at any date of determination, the remainder
of (a) all Consolidated Assets (after deducting all applicable reserves and
excluding any re-appraisal
 
7

 

--------------------------------------------------------------------------------

 

or write-up of assets after the date of this Agreement) as of such date, minus
(b) all Consolidated Liabilities as of such date.
“Control” means possession, directly or indirectly, of the power (a) to vote 10%
or more of any class of voting securities of a Person or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Convertible 2004 Debt” has the meaning specified in Section 6.01(a)(iv).
“Convertible 2004 Debt Documents” means the Indenture in respect of the
Convertible 2004 Debt dated December 6, 2004 by and between the Borrower and
U.S. Bank National Association, as Trustee, as supplemented by the First
Supplemental Indenture dated December 30, 2004, the Borrower's 5.25% Contingent
Convertible Senior Notes Due 2024 issued thereunder, the Registration Rights
Agreement (as defined therein) and related agreements and other documents, as
amended and supplemented from time to time pursuant to this Agreement.
“Convertible 2009 Debt” has the meaning specified in Section 6.01(a)(v).
“Convertible 2009 Debt Documents” means the Indenture in respect of the
Convertible 2009 Debt dated as of December 22, 2009 by and between the Borrower
and U.S. Bank National Association, as Trustee, the Borrower's 5.25% Contingent
Convertible Senior Notes Due 2029 issued thereunder, and related instruments,
agreements and other documents, as amended and supplemented from time to time
pursuant to this Agreement.
“Convertible 2010 Debt” has the meaning specified in Section 6.01(a)(vii).
“Convertible 2010 Debt Documents” means the Indenture in respect of the
Convertible 2010 Debt dated as of September 22, 2010 by and between the Borrower
and U.S. Bank National Association, as Trustee, the Borrower's 3.5% Convertible
Senior Notes Due 2015 issued thereunder, and related instruments, agreements and
other documents, as amended and supplemented from time to time pursuant to this
Agreement.
“Convertible 2010 Debt Hedges” means each of the call option transaction
confirmation letter agreements dated September 16, 2010 and September 17, 2010
referencing the Convertible 2010 Debt Documents between the Borrower and one or
more financial institutions, and any additional call option transaction
confirmation letter agreements entered into by the Borrower referencing the
Convertible 2010 Debt Documents.
“Convertible Debt” means, collectively, the Convertible 2004 Debt, the
Convertible 2009 Debt and the Convertible 2010 Debt.
“Convertible Debt Documents” means, collectively, the Convertible 2004 Debt
Documents, the Convertible 2009 Debt Documents and the Convertible 2010 Debt
Documents.
 
 
8

 

--------------------------------------------------------------------------------

 

“Coverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of (a)
Borrower-Only Cash as of such Fiscal Quarter-end to (b) Fixed Charges of the
Borrower as of such Fiscal Quarter-end.
“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.07(e) and any certificate required to be
delivered by the Borrower pursuant to Article II or Article V.
“Current Redeemable Equity” means any preferred stock or other Equity Interests,
which in either case, is subject to mandatory redemption at any time prior to
the first anniversary of the Maturity Date (as it exists on any date of
determination).
“Debt” of any Person means, without duplication:
(a)all obligations of such Person for borrowed money or with respect to deposits
or advances of any kind (other than unspent cash deposits or securities held in
escrow by or in favor of such Person, or in a segregated deposit or securities
account, as applicable, controlled by such Person, in each case in the ordinary
course of business to secure the performance obligations of, or damages owing
from, one or more third parties),
(b)all obligations of such Person evidenced by bonds, debentures, notes
(including, without limitation, the Trust Preferred Securities Notes and the
Convertible Debt) or similar instruments,
(c)all obligations of such Person on which interest charges are customarily paid
(other than obligations where interest is levied only on late or past due
amounts),
(d)all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,
(e)all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business),
(f)all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Debt secured thereby has
been assumed,
(g)all Guarantees by such Person of Debt of others,
(h)all Capital Lease Obligations of such Person,
(i)all unpaid obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty (other than cash
collateralized letters of credit to secure the performance of workers'
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory
 
9

 

--------------------------------------------------------------------------------

 

obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, obtained in the ordinary course of business),
(j)all capital stock of such Person which is required to be redeemed or is
redeemable at the option of the holder if certain events or conditions occur or
exist or otherwise, and
(k)all obligations, contingent or otherwise, of such Person in respect of
bankers' acceptances.
The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor pursuant to law or judicial holding as a result of
such Person's ownership interest in or other relationship with such entity,
except to the extent that contractual provisions binding on the holder of such
Debt provide that such Person is not liable therefor; provided, that Debt shall
not include (i) obligations with respect to insurance policies, annuities,
guaranteed investment contracts and similar products underwritten by, or
Reinsurance Agreements or Retrocession Agreements entered into by, an Insurance
Subsidiary in the ordinary course of its business, (ii) obligations with respect
to Surplus Relief Reinsurance ceded by an Insurance Subsidiary, (iii)
obligations in the ordinary course of business of such Person to purchase
securities that arise out of or in connection with the sale of the same or
substantially similar securities or to return collateral consisting of
securities arising out of or in connection with the loan of the same or
substantially similar securities or (iv) other than for the purposes of
paragraph (g) of Article VII, any payment obligation under any 2010 Warrants,
except to the extent that any such payment obligation, if and when any such
payment obligation may arise, is greater than the amount of any concurrent
payment or payments received by the Borrower in connection with the termination,
cancellation or early unwind of any Convertible 2010 Debt Hedges.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, or (ii) had appointed for it a receiver, custodian,
 
10

 

--------------------------------------------------------------------------------

 

conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Effective Date Trust Preferred Securities” means mandatorily redeemable
preferred securities issued by any of the following Delaware business trusts
that are Affiliates of the Borrower as of the Effective Date: American Equity
Capital Trust I, American Equity Capital Trust II, American Equity Capital Trust
III, American Equity Capital Trust IV, American Equity Capital Trust V, American
Equity Capital Trust VI, American Equity Capital Trust VII, American Equity
Capital Trust VIII, American Equity Capital Trust IX, American Equity Capital
Trust X, American Equity Capital Trust XI and American Equity Capital Trust XII.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any Equity Rights
in such Person.
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders' or voting trust agreements) for the
issuance, sale, registration or voting of, or securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.
11

 

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 4 14(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the failure to meet the
minimum funding standards of Section 412 or 430 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 436(f)(i) of the Code; (g) the conditions exist for the imposition of a
lien under Section 303(k) of ERISA; (h) a Plan is considered an “at risk” plan
within the meaning of Section 430 of the Code or Section 303 of ERISA; (i) the
incurrence by the Borrower or any ERISA Affiliate of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(j) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, in endangered status,
critical status, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
this Agreement, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
(collectively, “Income Taxes”), (b) any branch profits Taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Borrower is organized or in which
 
 
 
12

 

--------------------------------------------------------------------------------

 

its principal office is located, (c) in the case of a Non-U.S. Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.16(b)),
any withholding tax that is imposed on amounts payable to such Non-U.S. Lender
at the time such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Non-U.S. Lender's
failure to comply with Section 2.14(e), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.14(a) and
(d) any Taxes imposed on any “withholdable payment” payable to such recipient as
a result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after December 31, 2012.
“Existing 2004 Terms” has the meaning specified in Section 6.01(a)(iv).
“Existing 2009 Terms” has the meaning specified in Section 6.01(a)(v).
“Existing 2010 Terms” has the meaning specified in Section 6.01(a)(vii).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer or vice president of
accounting of the Borrower.
“Fiscal Quarter” means a fiscal quarter of the Borrower.
“Fiscal Year” means a fiscal year of the Borrower.
“Fixed Charges” means, as of any date of determination, the sum, without
duplication, of (a) Interest Expense of the Borrower only, less amortization of
Debt discount and Debt issuance costs, for the four (4) Fiscal Quarter period
ending on such date of determination, (b) Restricted Payments made or incurred
by the Borrower only during the four (4) Fiscal Quarter period ending on such
date of determination, (c) the cash portion of any expense incurred by Borrower
only attributable to interest rate Hedging Agreements related to any Borrower
Debt and (d) any principal payments owing in respect of Debt of the Borrower
only during the four (4) Fiscal Quarter period immediately following such date
of determination, including the value of any Convertible Debt that may be put to
the Borrower only in such period.
 
 
13

 

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, applied on a basis consistent (except for
changes concurred with by the Borrower's independent public accountants) with
the most recent audited Consolidated financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Lenders.
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other debt-like obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, option or
index option derivative agreement or other interest rate, currency exchange
rate, commodity price, or option or index option hedging arrangement.
“Income Taxes” has the meaning specified in clause (a) of the definition of
Excluded Taxes.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement, and (b)
Other Taxes.
 
 
14

 

--------------------------------------------------------------------------------

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Insurance Subsidiary” means a Subsidiary that is a regulated insurance company.
As of the date of this Agreement, American Equity Investment Life Insurance
Company, American Equity Investment Life Insurance Company of New York and Eagle
Life Insurance Company constitute the Insurance Subsidiaries.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.05.
“Interest Expense” means, for any fiscal period, all expense of the Borrower or
any of its Subsidiaries for such fiscal period classified as interest expense
for such period, including interest on capitalized interest and interest under
“synthetic” leases, in accordance with GAAP; provided, that Interest Expense
shall not include any interest expense in respect of obligations in the ordinary
course of business of the Borrower or any of its Subsidiaries to purchase
securities that arise out of or in connection with the sale of the same or
substantially similar securities or to return collateral consisting of
securities arising out of or in connection with the loan of the same or
substantially similar securities.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months' duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months' duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any
 
15

 

--------------------------------------------------------------------------------

 

deposit with, or advance, loan or other extension of credit or capital
contribution to, any other Person (including the purchase of property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with the sale of inventory or supplies by such Person in the
ordinary course of business; (c) the entering into of any Guarantee of, or other
contingent obligation with respect to, Debt or other liability of any other
Person and (without duplication) any amount committed to be advanced, lent or
extended to such Person; or (d) the entering into of any Hedging Agreement.
"IRS" means the United States Internal Revenue Service.
“Lead Arrangers” means each of J.P. Morgan Securities LLC and SunTrust Robinson
Humphrey, Inc. in its capacity as a joint lead arranger.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.06(d), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page 1 (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“License” has the meaning set forth in Section 3.05.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan” means a Revolving Loan.
 
 
16

 

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under any Credit Document or (c) the rights of
or benefits available to Administrative Agent or any Lender under, or the
validity or enforceability of, any Credit Document.
“Material Debt” means Debt (other than obligations in respect of the Loans) or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000; provided, that at any time that the Borrower or any Subsidiary is a
party to any agreement with respect to Debt with a principal amount outstanding
in excess of $25,000,000 which includes a provision comparable to paragraph (g)
of Article VII hereof with a smaller threshold, then such smaller threshold
shall be substituted therefor. For purposes of determining Material Debt, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time will be the maximum aggregate
amount (after giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary. As of the date of this Agreement, American Equity
Investment Life Insurance Company constitutes the only Material Insurance
Subsidiary.
“Material Subsidiary” means a Subsidiary that holds, directly or indirectly,
more than 5% of the Consolidated assets of the Borrower and its Subsidiaries at
such time or that accounts for more than 5% of the consolidated revenues of the
Borrower and its Subsidiaries at such time, in each instance determined in
accordance with GAAP.
“Maturity Date” means January 28, 2014.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
“Net Available Proceeds” means, with respect to the sale or other disposition of
any Equity Interests of the Borrower or a Material Subsidiary, the aggregate
amount of all cash received by the Borrower and its Material Subsidiaries in
respect of such sale or other disposition, net of reasonable expenses incurred
by the Borrower and its Material Subsidiaries in connection therewith.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
 
17

 

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced
this Agreement or any other Credit Document, or sold or assigned an interest in
this Agreement.
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Credit
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.16(b)).
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Investments” means any of the following: (a) Cash Equivalents; and
(b) any other investment permitted by the Applicable Insurance Regulatory
Authority.
“Permitted Liens” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations (including, without limitation, deposits made in
the ordinary course of business to cash collateralize letters of credit
described in the parenthetical in clause (i) of the definition of “Debt”);
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and Liens imposed by statutory or common law
relating to banker's liens or rights of setoff or similar rights relating to
deposit accounts, in each case in the ordinary course of business;
 
 
 
18

 

--------------------------------------------------------------------------------

 

(e)    Liens arising under escrows, trusts, custodianships, separate accounts,
funds withheld procedures, and similar deposits, arrangements, or agreements
established with respect to insurance policies, annuities, guaranteed investment
contracts and similar products underwritten by, or Reinsurance Agreements
entered into by, any Insurance Subsidiary in the ordinary course of business;
(f)    deposits with insurance regulatory authorities in the ordinary course of
business; and
(g)    easements, zoning restrictions, rights-of-way, licenses, reservations,
minor irregularities of title and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligation and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Material Subsidiary;
provided that, except as provided in clause (c), above, the term “Permitted
Liens” shall not include any Lien that secures Debt.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) a “contributing sponsor” as defined in Section 400
l(a)(13) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its office located at 270 Park Avenue, New York, New York; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.
“Register” has the meaning assigned to such term in Section 9.04.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement providing for Ceded Reinsurance by any Insurance Subsidiary or any
Subsidiary of such Insurance Subsidiary.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
19

 

--------------------------------------------------------------------------------

 

“Required Lenders” means, at any time, Lenders having Revolving Loans and unused
Commitments representing more than 50% of the sum of the total Revolving Loans
and unused Commitments at such time.
“Restricted Payment” means, without duplication, (a) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in the Borrower or with respect to any Trust Preferred
Securities or (b) any payment (whether in cash, securities or other property) or
incurrence of an obligation by the Borrower or any of its Subsidiaries,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in the Borrower or any Trust Preferred Securities.
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement (other than Surplus Relief Reinsurance) whereby any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes reinsurance to
other insurers (other than to another Insurance Subsidiary or any of its
Subsidiaries).
“Revolving Loan” means a Loan made by the Lenders to the Borrower pursuant to
Article II hereof.
“Risk-Based Capital Ratio” means, as of the end of any Fiscal Quarter, the ratio
of (a) Total Adjusted Capital as of such Fiscal Quarter-end to (b) an amount
equal to (i) Authorized Control Level Risk-Based Capital (as prescribed or
defined by the Applicable Insurance Regulatory Authority from time to time) as
of such Fiscal Quarter-end, times (ii) two (2).
“Sale-Leaseback Transaction” has the meaning specified in Section 6.07.
“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority from time to time, applied on a basis consistent with those that, in
accordance with the second sentence of Section 1.04(a) hereof, are to be used in
making the calculations for purposes of determining compliance with this
Agreement.
“S&P” means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors and assigns or, if it shall be dissolved or
shall no longer assign credit ratings to long term debt, then any other
nationally recognized statistical rating agency designated by the Administrative
Agent.
“SEC” means the United States Securities and Exchange Commission.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include
 
20

 

--------------------------------------------------------------------------------

 

those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority and filed with the Applicable Insurance Regulatory
Authority.
“Statutory Surplus” means, as at any date for any Insurance Subsidiary, the
aggregate amount of surplus as regards policyholders (determined without
duplication in accordance with SAP) of such Insurance Subsidiary, as set forth
on page 3, line 38, of the most recent Statutory Statement of such Insurance
Subsidiary (or equivalent page, line, or statement, to the extent that any
thereof is modified or replaced).
“Subordinated Debt” means the Debt of the Borrower evidenced by the Trust
Preferred Securities Notes and any other Debt of the Borrower (a) no part of the
principal of which is required to be paid (whether by way of mandatory sinking
fund, mandatory redemption, mandatory prepayment or otherwise) prior to the date
that is twelve months after the Maturity Date and (b) that has been subordinated
to the Loans and other obligations of the Borrower under the Credit Documents in
right and time of payment upon terms that are satisfactory to the Required
Lenders, which terms may, in the Required Lenders' determination, include
(without limitation) limitations or restrictions on the right of the holder of
such Debt to receive payments and exercise remedies.
“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests (A) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (B) otherwise having ordinary voting power to elect a
majority of the board of directors or other persons performing similar
functions, are, as of such date, owned, controlled or held, or (ii) that is
otherwise Controlled (pursuant to clause (b) of the definition of “Control”) as
of such date, by the parent and/or one or more of its subsidiaries, but
excluding any such entity that is required to be consolidated under GAAP solely
by reason of FASB Interpretation No. 46.
“Subsidiary” means any subsidiary of the Borrower. As of the date of this
Agreement, American Equity Investment Life Insurance Company, American Equity
Investment Life Insurance Company of New York, American Equity Advisors, Inc.,
American Equity Capital, Inc., American Equity Properties, L.C., AERL, L.C.,
Eagle Life Insurance Company, American Equity Investment Service Company,
American Equity Capital Trust I, American Equity Capital Trust II, American
Equity Capital Trust III, American Equity Capital Trust IV, American Equity
Capital Trust V,
 
21

 

--------------------------------------------------------------------------------

 

American Equity Capital Trust VI, American Equity Capital Trust VII, American
Equity Capital Trust VIII, American Equity Capital Trust IX, American Equity
Capital Trust X, American Equity Capital Trust XI and American Equity Capital
Trust XII are the Subsidiaries of the Borrower.
“Surplus Relief Reinsurance” means any transaction in which any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes business under a
Reinsurance Agreement that would be considered a “financing-type” reinsurance
agreement as determined in accordance with GAAP.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Total Adjusted Capital” as of any date, has the meaning set forth on page 22,
line 30, column 1 of the annual Statutory Statement most recently filed by
American Equity Life and each other Insurance Subsidiary (or, the equivalent
page, line, column or statement, to the extent that any thereof is modified or
replaced).
“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Consolidated Debt of the Borrower, of the type described in any
or all of clauses (a), (b), (c), (d), (e), (h) and (i) of the definition of Debt
(but with respect to clause (i), only to the extent that it is an unpaid
obligation in respect of a letter of credit or letter of guaranty that is then
due and payable and not contingent on such date), and (b) Consolidated Net Worth
of the Borrower, on such date.
“Trailing Borrower-Only EBITDA” means, as of the end of any Fiscal Quarter for
the trailing four (4) Fiscal Quarter period then ended, the Borrower-only
after-tax gain (loss) before equity in undistributed income of Subsidiaries for
such period, as determined in accordance with GAAP, plus, without duplication,
(a) Interest Expense of the Borrower only for such period, (b) depreciation of
the Borrower only for such period, as determined in accordance with GAAP, (c)
amortization of the Borrower only for such period, as determined in accordance
with GAAP, (d) Borrower-only deferred income tax (or less benefits) during such
period, (e) expense (or less benefits) of the Borrower only attributable to
interest rate Hedging Agreements for such period, as determined in accordance
with GAAP, (f) non-cash compensation expense of the Borrower only for such
period, as determined in accordance with GAAP, and (g) losses (or less gains)
attributable to the retirement of Debt of the Borrower only for such period, as
determined in accordance with GAAP.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Credit Documents to which it is a party, the
borrowing of Loans and the use of the proceeds thereof.
“Trust Preferred Securities” means mandatorily redeemable preferred securities
issued by one or more Delaware business trusts that are Affiliates of the
Borrower (including, without limitation, Effective Date Trust Preferred
Securities), to which trusts the Borrower has issued Trust
 
 
 
22

 

--------------------------------------------------------------------------------

 

Preferred Securities Notes, provided, that no such preferred securities shall be
mandatorily redeemable earlier than November 18, 2014.
“Trust Preferred Securities Notes” means (a) the unsecured junior subordinated
deferrable interest notes issued by the Borrower to evidence loans made to the
Borrower by the issuers of the Trust Preferred Securities from the proceeds of
the sale of such Trust Preferred Securities under and pursuant to any of the
Effective Date Trust Preferred Securities and (b) any subsequent unsecured
junior subordinated deferrable interest notes issued by the Borrower to evidence
loans made to the Borrower by the issuers of the Trust Preferred Securities from
the proceeds of the sale of such Trust Preferred Securities, which notes are
governed by indentures in all material respects equivalent (other than the face
amount of such debentures) to that certain Junior Subordinated Indenture dated
June 15, 2005 between the Borrower and JPMorgan Chase Bank, N.A., as trustee.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a "United States" person within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.14(f)(ii)(D)(2).
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors'
qualifying shares) are directly or indirectly owned or controlled by such Person
or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
 
 
 
23

 

--------------------------------------------------------------------------------

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation, (c) any reference herein to any Person shall be construed
to include such Person's successors and assigns, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04. Accounting Terms.
(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Administrative
Agent hereunder shall (unless otherwise disclosed to the Administrative Agent in
writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared in accordance with accounting principles or with
statutory accounting practices applied on a basis consistent with those used in
the preparation of the latest financial statements furnished to the
Administrative Agent hereunder (which, prior to the delivery of the first
financial statements under Section 5.01 hereof, shall mean the audited, or
annual statutory, financial statements as at December 31, 2009 referred to in
Section 3.04 hereof). All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of accounting principles or with statutory
accounting practices applied on a basis consistent with those used in the
preparation of the latest annual or quarterly financial statements furnished to
the Administrative Agent pursuant to Section 5.01 hereof (or, prior to the
delivery of the first financial statements under Section 5.01 hereof, used in
the preparation of the audited, or annual statutory, financial statements as at
December 31, 2009 referred to in Section 3.04 hereof) or as promulgated by the
Applicable Insurance Regulatory Authority on or prior to such date unless (i)
the Borrower shall have objected to determining such compliance on such basis at
the time of delivery of such financial statements or (ii) the Required Lenders
(through the Administrative Agent) shall so object in writing within 30 days
after delivery of such financial statements, in either of which events such
calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 5.01 hereof, shall mean the
audited, or annual statutory, financial statements referred to in Section 3.04
hereof) or, alternatively, such financial covenant (or related
 
 
24

 

--------------------------------------------------------------------------------

 

definition) shall be amended in a manner satisfactory to Borrower and Required
Lenders to reflect such changed calculation. Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under accounting principles permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof.
(b) The Borrower shall deliver to the Administrative Agent at the same time as
the delivery of any annual or quarterly financial statements under Section 5.01
hereof (i) a description in reasonable detail of any material variation between
the application of accounting principles or statutory accounting practices
employed in the preparation of such statements and the application of accounting
principles or statutory accounting practices employed in the preparation of the
next preceding annual or quarterly financial statements as to which no objection
has been made in accordance with the last sentence of subsection (a) above and
(ii) reasonable estimates of the difference between such statements arising as a
consequence thereof.
 
 
ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender's Revolving Loans exceeding such Lender's Commitment
or (b) the sum of the total Revolving Loans exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required.
(b) Subject to Section 2.11, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,500,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less
 
 
 
25

 

--------------------------------------------------------------------------------

 

than $2,500,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five (5) Eurodollar
Revolving Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall be in the
form of Exhibit B and shall specify the following information in compliance with
Section 2.02:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds,
 
26

 

--------------------------------------------------------------------------------

 

to an account of the Borrower maintained with the Administrative Agent in New
York City and designated by the Borrower in the applicable Borrowing Request.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.
SECTION 2.05. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. Subject to the requirements of
Section 2.02(c), the Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
27

 

--------------------------------------------------------------------------------

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the sum of the Revolving Loans then outstanding would exceed the
total Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent
 
28

 

--------------------------------------------------------------------------------

 

on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
(d) The Borrower may, from time to time, on up to three occasions, at its
option, seek to increase the total Commitments by up to an aggregate amount of
$50,000,000 (resulting in maximum total Commitments of $200,000,000) upon at
least thirty (30) days' prior written notice to the Administrative Agent, which
notice shall specify the amount of any such increase and shall be delivered at a
time when no Default has occurred and is continuing. After delivery of such
notice, the Administrative Agent or the Borrower, in consultation with the
Administrative Agent, may offer the increase (which may be declined by any
Lender in its sole discretion) in the total Commitments on either a ratable
basis to the Lenders or on a non pro-rata basis to one or more Lenders and/or to
other Lenders or entities reasonably acceptable to the Administrative Agent and
the Borrower. No increase in the total Commitments shall become effective until
the existing or new Lenders extending such incremental Commitment amount and the
Borrower shall have delivered to the Administrative Agent a document in form
reasonably satisfactory to the Administrative Agent (which shall include the
Borrower's representation that the conditions set forth in Section 4.02 are then
satisfied) pursuant to which any such existing Lender states the amount of its
Commitment increase, any such new Lender states its Commitment amount and agrees
to assume and accept the obligations and rights of a Lender hereunder and the
Borrower accepts such incremental Commitments. Upon the effectiveness of any
increase in the total Commitments pursuant hereto, each Lender (new or existing)
with an increased or new Commitment shall be deemed to have accepted an
assignment from the existing Lenders, and the existing Lenders shall be deemed
to have made an assignment to each new or existing Lender accepting a new or
increased Commitment, of a ratable interest in each then outstanding Revolving
Loan (in each case, on the terms and conditions set forth in the Assignment and
Assumption). Assignments pursuant to the preceding sentence shall be made in
exchange for, and substantially contemporaneously with the payment to the
assigning Lenders of, the principal amount assigned plus accrued and unpaid
interest and commitment fees. Payments received by assigning Lenders pursuant to
this Section in respect of the principal amount of any Eurodollar Loan shall,
for purposes of Section 2.13, be deemed prepayments of such Loan. Any increase
of the total Commitments pursuant to this Section shall be subject to receipt by
the Administrative Agent from the Borrower of such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request.
SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
 
 
29

 

--------------------------------------------------------------------------------

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note in the form of Exhibit C hereto. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in such form or as otherwise approved by the Administrative Agent
and such Lender. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
(f) If at any time the aggregate Revolving Loans of the Lenders exceeds the
aggregate Commitments of the Lenders, the Borrower shall immediately prepay the
Revolving Loans in the amount of such excess.
SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.
(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.06(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(c). Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10.
 
30

 

--------------------------------------------------------------------------------

 

SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the difference between the Commitment of
such Lender and the outstanding principal balance of the Loans of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(c) The Borrower agrees to pay to SunTrust Bank, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower, SunTrust Robinson Humphrey, Inc. and SunTrust Bank.
(d) All commitment fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Lenders. Fees paid shall not be refundable under any circumstances.
SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
 
31

 

--------------------------------------------------------------------------------

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.12. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipeint of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such other Recipient or to reduce the amount
 
32

 

--------------------------------------------------------------------------------

 

of any sum received or receivable by such Lender or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient for such
additional costs incurred or reduction suffered.
(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender's capital or on the capital of such Lender's holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
 
 
 
33

 

--------------------------------------------------------------------------------

 

principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.14 Taxes. (a) Each payment by the Borrower under this Agreement shall
be made without withholding for any Taxes, unless such withholding is required
by any law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
the Borrower shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made.
(b) The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d) The Borrower shall indemnify each Recipient for any Indemnified Taxes that
are paid or payable by such Recipient in connection with this Agreement
(including amounts paid or payable under this Section 2.14(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.14(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.
(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.14(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall
 
34

 

--------------------------------------------------------------------------------

 

be conclusive of the amount so paid or payable absent manifest error.
(f)Status of Lenders.
(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A) through (E) below) shall not be required if in the
Lender's judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense (or, in the case of a Change
in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.14(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the "interest" article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
 
35

 

--------------------------------------------------------------------------------

 

U.S. Federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;
(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit D (a "U.S. Tax
Certificate") to the effect that such Lender is not (a) a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, (b) a "10 percent shareholder" of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender's obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14
36

 

--------------------------------------------------------------------------------

 

(including additional amounts paid pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.14(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.14(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.14(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h) Each party's obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.12,
2.13, 2.14 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans hereunder resulting in
 
37

 

--------------------------------------------------------------------------------

 

such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans hereunder and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans hereunder of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans hereunder; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans hereunder to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender's obligations under such Sections until all
such unsatisfied obligations are fully paid.
SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees
 
38

 

--------------------------------------------------------------------------------

 

to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.
(b) If (i) any Lender requests compensation under Section 2.12 hereof, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14
hereof, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender shall
fail to consent to a departure or waiver of any provision of the Credit
Documents or fail to agree to any amendment thereto, which waiver, consent or
amendment requires the consent of all Lenders or of all Lenders directly
affected thereby and has been consented to by the Required Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04 hereof, with the Borrower obligated to pay any applicable
processing and recordation fee), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
provided however, that in the case of the Borrower's replacement of a Defaulting
Lender for failure to fund Loans hereunder, the assignee or the Borrower, as the
case may be, shall hold back from such amounts payable to such Lender and pay
directly to the Administrative Agent, any payments due to the Administrative
Agent or the non-Defaulting Lenders by the Defaulting Lender under this
Agreement, (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 hereof or payments required to be made pursuant
to Section 2.14 hereof, such assignment will result in a reduction in such
compensation or payments, and (D) in the case of clause (iv) above, the
applicable Assignee shall have agreed to the applicable departure, waiver or
amendment of the Credit Documents. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
SECTION 2.17. Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.09(a); and
(b) the Commitment and outstanding principal amount of Revolving Loans of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02), provided that any
waiver, amendment or modification requiring the
 
39

 

--------------------------------------------------------------------------------

 

consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender, and provided further, that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender made
pursuant to clause (i), (ii) or (iii) of the first proviso to Section 9.02(b)
(but, in respect of such clauses (ii) and (iii), only to the extent relating to
principal or interest) shall also require the consent of any such Lender which
has become a Defaulting Lender.
 
ARTICLE IARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01. Organization; Powers. The Borrower and each of its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.
SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by the Borrower are within its corporate powers and have been duly authorized by
all necessary corporate action and, if required, stockholder or equity holder
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Credit Document to which the Borrower is to be a
party, when executed and delivered by the Borrower, will constitute, a legal,
valid and binding obligation of the Borrower, as the case may be, in each case
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors'
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions and the use
of the proceeds thereof (a) do not require any consent or approval of,
registration or filing with, or other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not violate any applicable law or regulation or the articles of
incorporation, by-laws or other organizational documents of the Borrower or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its properties, or give rise to a right thereunder to require the
Borrower to make any payment, where such default or payment reasonably can be
expected to have a Material Adverse Effect and (d) will not result in the
creation or imposition of any Lien on any property of the Borrower.
SECTION 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2009 and the
related Consolidated statements of income and cash flows for the Fiscal Year
then ended, reported on by KPMG LLP, independent
 
40

 

--------------------------------------------------------------------------------

 

public accountants, and (ii) the unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of September 30, 2010 and the related
Consolidated statements of income and cash flows for the Fiscal Quarter then
ended and for the portion of the Fiscal Year then ended, all certified by the
Borrower's chief financial officer. Such financial statements present fairly, in
all material respects, the Consolidated financial position of the Borrower and
its Subsidiaries as of such dates and its Consolidated results of operations and
cash flows for such periods in accordance with GAAP, subject to the absence of
footnotes in the case of the statements referred to in clause (ii) above. None
of the Borrower or any of its Material Subsidiaries has on the date hereof any
material contingent liabilities, material liabilities for taxes, material
unusual forward or long-term commitments or material unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said balance sheets as at said dates.
(b) Since December 31, 2009, there has been no material adverse change in the
business, properties, assets, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries, taken as a whole.
(c) The Borrower has heretofore furnished to each of the Lenders the annual
Statutory Statement of each Insurance Subsidiary for the fiscal year ended
December 31, 2009, and the quarterly Statutory Statement of each Insurance
Subsidiary for the partial year ended September 30, 2010, in each case as filed
with the Applicable Insurance Regulatory Authority. All such Statutory
Statements present fairly in all material respects the financial condition of
each Insurance Subsidiary as at, and the results of operations for, the fiscal
year ended December 31, 2009 and the partial year ended September 30, 2010, in
accordance with statutory accounting practices prescribed or permitted by the
Applicable Insurance Regulatory Authority. Since December 31, 2009, there has
been no material adverse change in the financial condition of any Material
Insurance Subsidiary from that set forth in its respective Statutory Statement
as at December 31, 2009.
SECTION 3.05. Insurance Licenses. Schedule T to the most recent annual Statutory
Statement of each Insurance Subsidiary lists, as of the Effective Date, all of
the jurisdictions in which such Insurance Subsidiary holds active licenses
(including, without limitation, licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business or to act as an insurance agent or
broker (collectively, the “Licenses”). Each Insurance Subsidiary is in
compliance in all material respects with each License held by it. No License (to
the extent material) is the subject of a proceeding for suspension or revocation
or any similar proceedings, there is no sustainable basis for such a suspension
or revocation, and to the knowledge of the Borrower no such suspension or
revocation has been threatened by any Applicable Insurance Regulatory Authority
except in any such case where such proceedings would not have a Material Adverse
Effect.
SECTION 3.06. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
 
 
41

 

--------------------------------------------------------------------------------

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business.
SECTION 3.07. Borrower's Subsidiaries; Investments.
(a) As of the Effective Date, the Borrower has no Subsidiaries, other than those
set forth on Part A of Schedule 3.07. Part A of Schedule 3.07 accurately
identifies the jurisdiction under the laws of which each such Subsidiary is
formed and whether such Subsidiary is or is not, as the case may be, a Material
Subsidiary as of the Effective Date.
(b) Set forth on Part B of Schedule 3.07 is a complete and correct list of all
Investments (other than (i) Investments disclosed in Part A of said Schedule
3.07 and any other Investments existing as of the date hereof permitted under
Section 6.04 and (ii) Guarantees of Debt the aggregate principal or face amount
of which Debt is less than $5,000,000) held by the Borrower or any of its
Subsidiaries in any Person on the date hereof and, for each such Investment, (A)
the identity of the Person or Persons holding such Investment and (B) the nature
of such Investment. Except as disclosed in Part B of Schedule 3.07, each of the
Borrower and its Subsidiaries owns, free and clear of all Liens, all such
Investments.
SECTION 3.08. Litigation. There is no action, suit, arbitration proceeding or
other proceeding, inquiry or investigation, at law or in equity, before or by
any arbitrator or Governmental Authority pending against the Borrower or any
Subsidiary or of which the Borrower or any Subsidiary has otherwise received
notice or which, to the knowledge of the Borrower, is threatened against the
Borrower or any Subsidiary (i) as to which, but after giving effect to any
applicable insurance claim reserve, there is a reasonable possibility of an
unfavorable decision, ruling or finding which would reasonably be expected to
result in a Material Adverse Effect or (ii) that involves any of the Credit
Documents or the Transactions or the use of the proceeds thereof.
SECTION 3.09. Compliance with Laws and Agreements; Foreign Asset Control
Regulations.
(a) The Borrower is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including (i) all
Environmental Laws, (ii) ERISA, (iii) applicable laws, regulations and orders
dealing with intellectual property, and (iv) the Fair Labor Standards Act and
other applicable law dealing with such matters) and all indentures, agreements
and other instruments binding on it or its property, except where failures to do
so, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.
(b) The Borrower is and will remain in full compliance with all laws and
regulations applicable to it ensuring that no person who owns a controlling
interest in or otherwise controls the Borrower is or shall be (A) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”). Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (B) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224
 
 
42

 

--------------------------------------------------------------------------------

 

(September 23, 2001), any related enabling legislation or any other similar
Executive Orders.
SECTION 3.10. Investment Company Status. The Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
SECTION 3.11. Taxes. The Borrower and its Subsidiaries (other than Eagle Life
Insurance Company) are members of an affiliated group of corporations filing
consolidated returns for Federal income tax purposes, of which the Borrower is
the “common parent” (within the meaning of Section 1504 of the Code) of such
group. The Borrower and its Material Subsidiaries have filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any of its Material Subsidiaries. The
charges, accruals and reserves on the books of the Borrower and its Material
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Borrower, adequate. The Borrower has not given or been requested
to give a waiver of the statute of limitations relating to the payment of any
Federal, state, local and foreign taxes or other impositions.
SECTION 3.12. Material Agreements and Liens.
(a) Part A of Schedule 3.12 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any Debt or
any extension of credit (or commitment for any extension of credit) to, or
Guarantee by, the Borrower or any of its Subsidiaries, outstanding on the date
hereof the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $5,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of said Schedule 3.12.
(b) Part B of Schedule 3.12 is a complete and correct list of each Lien securing
Debt of any Person outstanding on the date hereof the aggregate principal or
face amount of which equals or exceeds (or may equal or exceed) $5,000,000 and
covering any property of the Borrower or any of its Subsidiaries, and the
aggregate Debt secured (or that may be secured) by each such Lien and the
Property covered by each such Lien is correctly described in Part B of said
Schedule 3.12.
SECTION 3.13. Environmental Matters. Each of the Borrower and its Subsidiaries
has obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization would not (either individually or in
the aggregate) have a Material Adverse Effect. Each of such permits, licenses
and authorizations is in full force and effect and each of the Borrower and its
Subsidiaries is in compliance with the terms and conditions thereof, and is also
in compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Environmental Law or in any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to
 
 
43

 

--------------------------------------------------------------------------------

 

the extent failure to comply therewith would not (either individually or in the
aggregate) have a Material Adverse Effect.
SECTION 3.14. Capitalization. The authorized capital stock of the Borrower
consists, on the date hereof, of an aggregate of 127,000,000 shares consisting
of (a) 125,000,000 shares of common stock, $1 par value, of which (as of
September 30, 2010) 58,623,726 shares were duly and validly issued and
outstanding, each of which shares is fully paid and non-assessable, and (b)
2,000,000 shares of preferred stock, $1 par value, of which (as of September 30,
2010) no shares were issued and outstanding. As of the date hereof, (i) except
as set forth in Part A of Schedule 3.14, there are no outstanding Equity Rights
with respect to the Borrower and (ii) except as set forth in Part B of Schedule
3.14, there are no outstanding obligations of the Borrower or any of its
Subsidiaries to repurchase, redeem, or otherwise acquire any shares of capital
stock of the Borrower nor are there any outstanding obligations of the Borrower
or any of its Subsidiaries to make payments to any Person, such as “phantom
stock” payments, where the amount thereof is calculated with reference to the
fair market value or equity value of the Borrower or any of its Subsidiaries.
SECTION 3.15. No Reliance. The Borrower has made, independently and without
reliance upon the Administrative Agent or any Lender, and based on such
documents and information as it has deemed appropriate, its own decision to
enter into this Agreement and has made (and will continue to make),
independently and without reliance upon the Administrative Agent or any Lender,
and based on such documents and information as it has deemed appropriate (or
shall deem appropriate at the time), its own legal, credit and tax analysis of
the transactions contemplated hereby.
SECTION 3.16. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.17. Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).
SECTION 3.18. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Credit
Document or delivered hereunder or thereunder, are complete and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time.
 
 
44

 

--------------------------------------------------------------------------------

 

SECTION 3.19. Solvency. Immediately after the Transactions to occur on the
Effective Date are consummated and after giving effect to the application of the
proceeds of each Loan made on the Effective Date and after giving effect to the
application of the proceeds of each Loan made on any other date, (a) the fair
value of the assets of the Borrower, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (b) the Borrower will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (c) the Borrower
will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and proposed to be
conducted after the Effective Date.
SECTION 3.20. Anti-Terrorism Requirements.
(a) Neither the Borrower nor any Affiliate of the Borrower, is in violation in
any material respect of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
(b) Neither the Borrower nor any Affiliate of the Borrower or their respective
agents acting or benefiting in any capacity in connection with the Loans or
other transactions hereunder, is any of the following (each a “Blocked Person”):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;
(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or
(vi) a Person that is affiliated or associated with a Person listed above.
(c) Neither the Borrower or, to the knowledge of the Borrower, any of its agents
acting or benefiting in any capacity in connection with the Loans or other
transactions hereunder, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.
 

 

--------------------------------------------------------------------------------

 

ARTICLE IV
Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Marla G. Lacey, Associate General Counsel for the Borrower
and (ii) Skadden Arps, Slate, Meagher & Flom LLP, special counsel for the
Borrower, which opinions shall cover such matters relating to the Borrower, this
Agreement, the other Credit Documents and the Transactions (including the
subordination of the Borrower's Debt and obligations under each indenture
governing the Trust Preferred Securities Notes to its Debt and obligations
hereunder) and otherwise shall be in such form and substance, as the
Administrative Agent shall reasonably request. The Borrower hereby requests each
such counsel to deliver such opinions.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
for and the validity of the Transactions and any other legal matters relating to
the Borrower, this Agreement, the other Credit Documents or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e) The Administrative Agent, the Lenders and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrower under the Credit Documents.
(f) All consents and approvals (including, without limitation, consents and
approvals required for insurance and regulatory compliance) required to be
obtained from any Governmental Authority or other Person in connection with the
Transactions shall have
 
46

 

--------------------------------------------------------------------------------

 

been obtained and be in full force and effect, except where failure to obtain
such approval or consent would not have a Material Adverse Effect.
(g) The Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Credit Agreement
among the Borrower, various lender parties thereto, and KeyBank National
Association, as administrative agent, dated November 20, 2006, as thereafter
amended or supplemented, shall have expired or been terminated and that all of
the respective Debt and other obligations of the Borrower and its Subsidiaries
thereunder shall have been paid and satisfied in full.
(h) The Administrative Agent and the Lenders shall have received from the
Borrower such other certificates and other documents as the Administrative Agent
or any Lender may reasonably have requested, including the promissory note
complying with Section 2.07(e) of any Lender requesting such promissory note.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
January 31, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a) The representations and warranties of the Borrower set forth in this
Agreement and the other Credit Documents shall be true and correct on and as of
the date of such Borrowing.
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
ARTICLE V
Affirmative Covenants
Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements; and Other Information. The Borrower shall
furnish to the Administrative Agent (for delivery to each Lender):
 
47

 

--------------------------------------------------------------------------------

 

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, its audited Consolidated balance sheet as of the end of such Fiscal
Year and the related Consolidated statements of income and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without qualification or exception
and without any qualification or exception as to the scope of such audit) as
presenting fairly in all material respects the financial position, results of
operations and cash flows of the Borrower and its Subsidiaries on a Consolidated
basis in accordance with generally accepted auditing standards;
(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, its Consolidated balance
sheet as of the end of such Fiscal Quarter, the related Consolidated statements
of income for such Fiscal Quarter and for the then elapsed portion of such
Fiscal Year, and the related Consolidated statements of cash flows for the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer as (i) reflecting all adjustments (which adjustments are
normal and recurring unless otherwise disclosed) necessary for a fair
presentation of the results for the period covered and (ii) having been prepared
in accordance with the applicable rules of the SEC;
(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer in the form of Exhibit E (i)
certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.11
through Section 6.14, inclusive, and (iii) identifying any change(s) in GAAP or
in the application thereof that have become effective since the date of, and
have had an effect on, the Borrower's most recent audited financial statements
referred to in Section 3.04 or delivered pursuant to this Section (and, if any
such change has become effective, specifying the effect of such change on the
financial statements accompanying such certificate);
(d) concurrently with each delivery of financial statements under clause (a)
above, (i) a certificate of the accounting firm that reported on such financial
statements stating whether during the course of their examination of such
financial statements they obtained knowledge of any Default (which certificate
may be limited to the extent required by accounting rules or guidelines) and
(ii) a certificate of a Financial Officer identifying any Subsidiary that has
been formed or acquired during the Fiscal Year covered by such financial
statements;
(e) promptly after the same become publicly available, copies of all periodic
and other material reports and proxy statements filed by the Borrower or any
Material Subsidiary with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC;
 
 
 
48

 

--------------------------------------------------------------------------------

 

(f) promptly upon the effectiveness of any material amendment or modification
of, or any waiver of the rights of the Borrower or any Material Subsidiary
under, the certificate of formation, limited liability company agreement,
certificate of incorporation, by-laws or other organizational documents of the
Borrower or any Material Subsidiary, copies of any such documents; and
(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower and its
Subsidiaries, or compliance with the terms of any Credit Document, as the
Administrative Agent or any Lender may reasonably request;
provided, that any information or document that is required to be furnished by
any of clauses (a), (b), (e), (f) and (g) of this Section 5.01 and that is filed
with the SEC via the EDGAR filing system shall be deemed to be furnished so long
as the Borrower provides to the Administrative Agent and the Lenders electronic
or written notice of the posting of such information or document.
SECTION 5.02. Notices of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority or Applicable Insurance Regulatory
Authority against or affecting the Borrower or any Subsidiary that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or the filing of any other legal or arbitral proceedings, and any material
development in respect of such legal or other proceedings, affecting the
Borrower or any of its Subsidiaries, except proceedings that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liabilities of the Borrower and its Material Subsidiaries in an aggregate amount
exceeding $5,000,000;
(d) the occurrence of any change in the Borrower's S&P Rating;
(e) at least five Business Days prior to the effectiveness of any amendment to
the terms of any of the Convertible Debt, or the effectiveness of any agreement
governing any Debt in replacement, refinance or exchange thereof, a copy of such
amendment or agreement;
(f) any actual or proposed change in any Applicable Insurance Code that could
reasonably be expected to have a Material Adverse Effect, promptly upon the
Borrower's or any Insurance Subsidiary's becoming aware of such actual or
proposed change;
 
 
49

 

--------------------------------------------------------------------------------

 

(g) any change in the published rating by Best of any Person to which any
Insurance Subsidiary has ceded risk pursuant to a Reinsurance Agreement if such
change causes such published rating to be “B+” or lower; and
(h) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Insurance Subsidiary Reporting. The Borrower shall furnish to the
Administrative Agent and each Lender copies of the following:
(a)promptly after filing with the Applicable Insurance Regulatory Authority and
in any event within 45 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of each Material Insurance Subsidiary, the
quarterly Statutory Statement of such Material Insurance Subsidiary for such
quarterly fiscal period, together with the opinion thereon of a senior financial
officer of such Material Insurance Subsidiary stating that such Statutory
Statement presents the financial condition of such Material Insurance Subsidiary
for such quarterly fiscal period in accordance with statutory accounting
practices required or permitted by the Applicable Insurance Regulatory
Authority;
(b)promptly after filing with the Applicable Insurance Regulatory Authority and
in any event within 90 days after the end of each fiscal year of each Material
Insurance Subsidiary, the annual Statutory Statement of such Material Insurance
Subsidiary for the recently completed fiscal year, together with (i) the opinion
thereon of a senior financial officer of such Material Insurance Subsidiary
stating that said annual Statutory Statement presents the financial condition of
such Material Insurance Subsidiary for such fiscal year in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority, and (ii) a copy of the “Statement of Actuarial Opinion”
for such Material Insurance Subsidiary which is provided to the Applicable
Insurance Regulatory Authority (or equivalent information should such Applicable
Insurance Regulatory Authority no longer require such a statement), which
statement shall be in the format prescribed by the Applicable Insurance Code of
the state of domicile of such Material Insurance Subsidiary;
(c)within 180 days after the end of each fiscal year of each Material Insurance
Subsidiary, the report of KPMG LLP (or other independent certified public
accountants of recognized national standing) on the annual Statutory Statements
delivered pursuant to clause (b), above;
(d)promptly after any Material Insurance Subsidiary receives the results of a
triennial examination by the NAIC of the financial condition and operations of
such Insurance Subsidiary or any of its Material Subsidiaries, a copy thereof;
 
 
50

 

--------------------------------------------------------------------------------

 

(e)promptly following the delivery or receipt by the Borrower or any of its
Material Insurance Subsidiaries of any correspondence, notice or report to or
from any Applicable Insurance Regulatory Authority that relates, to any material
extent, to the financial viability of any of its Material Subsidiaries, a copy
thereof;
(f)within five Business Days after receipt, notice from any Applicable Insurance
Regulatory Authority of any threatened or actual proceeding for suspension or
revocation of any License of any Insurance Subsidiary or any similar proceeding
with respect to any such License; and
(g)promptly, notice of any denial of coverage, litigation, or arbitration
arising out of any Reinsurance Agreements to which any Insurance Subsidiary is a
party which denial, litigation or arbitration involves $10,000,000 or more.
SECTION 5.04. Existence; Conduct of Business. Except as otherwise permitted
under Section 6.03, the Borrower shall, and shall cause each of its Material
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business.
SECTION 5.05. Payment of Obligations. The Borrower shall, and shall cause each
of its Material Subsidiaries to, pay all of its Material Debt and other material
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.06. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 5.07. Insurance. The Borrower shall keep itself and all of its insurable
properties, and shall cause each Material Subsidiary to keep itself and all of
its insurable properties, insured at all times to such extent, by such insurers,
and against such hazards and liabilities as is customarily carried by prudent
businesses of like size and enterprise; and promptly upon the Administrative
Agent's written request upon and during the continuance of an Event of Default,
the Borrower shall furnish to the Administrative Agent such information about
any such insurance as the Administrative Agent may from time to time reasonably
request; provided that, nothing in this Section 5.07 shall be deemed to require
any of the Borrower's Material Subsidiaries to enter into any Reinsurance
Agreement and provided, further, that the Borrower and its Material Subsidiaries
may self-insure against such hazards and risks, and in such amounts as is
customary for corporations of a similar size and in similar lines of business.
 
 
51

 

--------------------------------------------------------------------------------

 

SECTION 5.08. Proper Records; Rights to Inspect and Appraise. The Borrower
shall, and shall cause each of its Material Subsidiaries to, keep proper books
of record and accounts in which complete and correct entries are made of all
transactions relating to its business and activities. The Borrower shall, and
shall cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers, directors and employees, all at such reasonable times and as often
as reasonably requested, but, other than in exigent circumstances, taking into
account periodic accounting and regulatory compliance demands on the Borrower
and its Subsidiaries.
SECTION 5.09. Compliance with Laws.
(h)The Borrower shall, and shall cause each of its Material Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws and ERISA and the respective rules
and regulations thereunder) applicable to it or its property, other than such
laws, rules or regulations (a) the validity or applicability of which the
Borrower or any Subsidiary is contesting in good faith by appropriate
proceedings or (b) the failure to comply with which cannot reasonably be
expected to result in a Material Adverse Effect.
(i)Without limiting the generality of the foregoing, the Borrower and its
Affiliates and agents shall not (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. The Borrower
shall deliver to the Lenders any certification or other evidence reasonably
requested from time to time by any Lender in its reasonable discretion,
confirming the Borrower's compliance with this Section 5.09.
SECTION 5.10. Use of Proceeds. The proceeds of the Loans will be used only to
finance the general corporate purposes of the Borrower and its Subsidiaries
(including, without limitation, refinancing, replacing or exchanging existing
Debt, repurchasing capital stock, making capital contributions to Subsidiaries
and providing for the liquidity needs of the Borrower and its Subsidiaries). No
part of the proceeds of any Loan will be used, directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 5.11. Licenses. The Borrower shall, and shall cause each of its
Insurance Subsidiaries to, do all things necessary to renew, extend and continue
in effect all Licenses which may at any time and from time to time be necessary
for any Insurance Subsidiary to operate its insurance business in compliance
with all applicable laws and regulations except for any License the loss of
which could not reasonably be expected to have a Material Adverse Effect;
provided, that any Insurance Subsidiary may withdraw from one or more states
(other than its state of domicile)
 
 
52

 

--------------------------------------------------------------------------------

 

as an admitted insurer if such withdrawal is determined by the Borrower's Board
of Directors to be in the best interest of the Borrower and would not reasonably
be expected to have a Material Adverse Effect.
 
ARTICLE VI
Negative Covenants
Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Debt; Certain Equity Securities.
(j)The Borrower shall not, and shall not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Debt, except:
(i)Debt created under the Credit Documents;
(ii)Debt existing on the date hereof and listed in Schedule 6.01;
(iii)Debt of Wholly-Owned Subsidiaries to the Borrower or to other Subsidiaries;
(iv)Debt of $74,494,000 in aggregate principal amount outstanding issued under
the Convertible 2004 Debt Documents (the “Convertible 2004 Debt”), and any Debt,
not greater than $74,494,000 in principal amount and otherwise on terms not more
restrictive on or otherwise less favorable to the Borrower in any material
respect than the terms contained in the Convertible 2004 Debt Documents (the
“Existing 2004 Terms”), in replacement, refinancing or exchange therefor,
whether or not the notes, debentures or other instruments evidencing such
replacement, refinancing or exchange Debt are exempt from registration
requirements (without limiting the generality of the foregoing, it is the
intention hereby that the terms of the Convertible 2004 Debt, including the
effect of any modification thereof, and the terms of any Debt in exchange,
refinancing or replacement thereof, (i) provide for a final scheduled maturity
not earlier than the first anniversary of the Maturity Date and (ii) otherwise
shall not be more restrictive on, or otherwise less favorable to, the Borrower
in any material respect than the Existing 2004 Terms);
(v)Debt of $115,839,000 in aggregate principal amount outstanding issued under
the Convertible 2009 Debt Documents (the “Convertible 2009 Debt”), and any Debt,
not greater than $115,839,000 in principal amount and otherwise on terms not
more restrictive on or otherwise less favorable to the Borrower in any material
respect than the terms contained in the Convertible 2009 Debt Documents (the
“Existing 2009 Terms”), in replacement, refinancing or exchange therefor,
whether or not the notes, debentures or other instruments evidencing such
replacement, refinancing or exchange Debt are exempt from registration
requirements (without limiting the generality of the foregoing, it is the
intention
 
53

 

--------------------------------------------------------------------------------

 

hereby that the terms of the Convertible 2009 Debt, including the effect of any
modification thereof, and the terms of any Debt in exchange, refinancing or
replacement thereof, (i) provide for a final scheduled maturity not earlier than
the first anniversary of the Maturity Date and (ii) otherwise shall not be more
restrictive on, or otherwise less favorable to, the Borrower in any material
respect than the Existing 2009 Terms);
(vi)Subordinated Debt;
(vii)Debt of $200,000,000 in aggregate principal amount issued under the
Convertible 2010 Debt Documents (the “Convertible 2010 Debt”), and any Debt, not
greater than $200,000,000 in principal amount and otherwise on terms not more
restrictive on or otherwise less favorable to the Borrower in any material
respect than the terms contained in the Convertible 2010 Debt Documents (the
“Existing 2010 Terms”), in replacement, refinancing or exchange therefor,
whether or not the notes, debentures or other instruments evidencing such
replacement, refinancing or exchange Debt are exempt from registration
requirements (without limiting the generality of the foregoing, it is the
intention hereby that the terms of the Convertible 2010 Debt, including the
effect of any modification thereof, and the terms of any Debt in exchange,
refinancing or replacement thereof, (i) provide for a final scheduled maturity
not earlier than September 15, 2015 and (ii) otherwise shall not be more
restrictive on, or otherwise less favorable to, the Borrower in any material
respect than the Existing 2010 Terms);
(viii)Debt arising under agreements of the Borrower to maintain a specified net
worth of Eagle Life Insurance Company, as required by one or more insurance
regulatory authorities; and
(ix)additional Debt not to exceed $50,000,000 in aggregate principal amount at
any time outstanding as to the Borrower and its Subsidiaries on a Consolidated
basis, of which no more than $25,000,000 in the aggregate shall be Debt secured
by Liens permitted under Section 6.02 hereof.
(b)The Borrower shall not issue Current Redeemable Equity.
SECTION 6.02. Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create or permit to exist any Lien on any property now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(a)Permitted Liens;
(b)any Lien on any property of the Borrower or any Subsidiary existing on the
date hereof and listed in Schedule 6.02; provided, that (A) such Lien shall not
apply to any other property of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
 
54

 

--------------------------------------------------------------------------------

 

(c)any Lien existing on any property or asset before the acquisition thereof by
the Borrower or any Subsidiary or existing on any property or asset of any
Person that first becomes a Subsidiary after the date hereof before the time
such Person becomes a Subsidiary; provided, that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, (B) such Lien will not apply to any other property or asset of the
Borrower or any Subsidiary, (C) such Lien will secure only those obligations
which it secures on the date of such acquisition or the date such Person first
becomes a Subsidiary permitted hereunder, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof, and (D) the principal amount of Debt secured by any such Lien
shall at no time exceed 80% of the fair market value (as determined in good
faith by a senior financial officer of the Borrower) of such property at the
time it was acquired (by purchase, construction or otherwise);
(d)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided, that (A) the Debt secured by such Liens is
permitted by, as applicable, Section 6.01, (B) such Liens and the Debt secured
thereby are incurred before or within 90 days after such acquisition or the
completion of such construction or improvement, (C) the Debt secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, and (D) such Liens will not apply to any other property of the
Borrower or any Subsidiary;
(e)Liens to secure a Debt owing to the Borrower;
(f)Liens in favor of clearing agencies or securities trading exchanges in
connection with option derivative transactions arising due to the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the rules and regulations
promulgated thereunder;
(g)Liens securing obligations under Hedging Agreements entered into by the
Borrower or any Subsidiary for bona fide hedging purposes and not for
speculation; and
(h)any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by a Lien permitted by any of clauses (b), (c), (d) or (e) of
this Section; provided, that such Debt is not increased (except by the amount of
fees, expenses and premiums required to be paid in connection with such
refinancing, extension, renewal or refunding) and is not secured by any
additional assets.
SECTION 6.03. Fundamental Changes. (a) The Borrower shall not, nor shall it
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution).
(b)The Borrower shall not, nor shall it permit any of its Subsidiaries to,
acquire any business or property from, or capital stock of, or be a party to any
acquisition of, any Person except for purchases of property to be used in the
ordinary course of business, Assumed Reinsurance in the ordinary course of
business, Investments permitted under Section 6.04, and capital expenditures in
the ordinary course of business.
 
 
55

 

--------------------------------------------------------------------------------

 

(c)The Borrower shall not, nor shall it permit any of its Subsidiaries to,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or a substantial part of its business or Property,
whether now owned or hereafter acquired.
(d)Neither the Borrower nor any Subsidiary will engage in any business other
than the providing of insurance (including insurance agency) and other financial
services (including banking and investment advisory services) and businesses
related or incidental thereto; provided, that at least one-half of the
Borrower's Consolidated revenues, determined in accordance with GAAP, shall be
derived from the providing of insurance (including insurance agency).
Notwithstanding the foregoing provisions of this Section 6.03:
(i)any Subsidiary of the Borrower may be merged or consolidated with or into:
(A) the Borrower if the Borrower shall be the continuing or surviving
corporation or (B) any other Subsidiary; provided, that if any such transaction
shall be between a Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned
Subsidiary shall be the continuing or surviving corporation;
(ii)any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation or otherwise)
to the Borrower or a Wholly-Owned Subsidiary of the Borrower; and
(iii)the Borrower or any Subsidiary may merge, consolidate with or acquire any
other Person so long as (A) the surviving corporation is the Borrower or such
Subsidiary, (B) no Default is in existence or would occur after giving effect to
such merger, consolidation or acquisition, (C) the business activity engaged in
by such other Person would be permitted under Section 6.03(d) hereof if such
other Person were a Subsidiary of the Borrower prior to such merger,
consolidation or acquisition, (D) after giving effect to such merger,
consolidation or acquisition, the Borrower shall be in compliance on a pro forma
basis with the financial covenants set forth in Sections 6.11, 6.12, 6.13 and
6.14 for the most recently ended Fiscal Quarter and (E) the aggregate
consideration in connection with all such mergers, consolidations and
acquisitions during any calendar year shall not exceed $50,000,000.
SECTION 6.04. Investments. The Borrower shall not, nor shall it permit any of
its Material Subsidiaries to, make or permit to remain outstanding any
Investments except (i) Investments outstanding on the date hereof and identified
in Part B of Schedule 3.07, (ii) operating deposit accounts with banks, (iii)
Permitted Investments, (iv) Investments by the Borrower and its Material
Subsidiaries in their respective Wholly-Owned Subsidiaries, (v) Hedging
Agreements entered into in the ordinary course of the Borrower's or such
Subsidiary's business and not for speculative purposes, (vi) any Convertible
2010 Debt Hedges and (vii) as to the Borrower, any investment that would be
permitted to be made by any of its Insurance Subsidiaries.
SECTION 6.05. Asset Sales. The Borrower shall not, and shall not permit any of
its Subsidiaries to, sell, transfer, lease or otherwise dispose of any property,
including any Equity
 
 
56

 

--------------------------------------------------------------------------------

 

Interest owned by it, nor will any Subsidiary issue any additional Equity
Interest in such Subsidiary, except:
(a)sales of used or surplus equipment and Permitted Investments in the ordinary
course of business;
(b)Sale-Leaseback Transactions permitted pursuant to Section 6.07; and;
(c)other sales of assets, other than any Equity Interest in a Material
Subsidiary, so long as (i) immediately before and after giving effect thereto,
no Default shall have occurred and be continuing, and (ii) the Borrower's S&P
Rating immediately following the sale becoming known publicly is not more than
one level or category lower than the Borrower's S&P Rating immediately prior to
the sale becoming known publicly.
SECTION 6.06. Ceded Reinsurance. The Borrower shall not, nor shall it permit any
Insurance Subsidiary to:
(a)enter into any Reinsurance Agreement in respect of ceded risk in excess of
$10,000,000 with any Person other than (i) another Insurance Subsidiary, (ii)
any Person for which the most recently published rating by Best is “B++” or
higher or, if such Person is not rated by Best, which has a Statutory Surplus
(or the equivalent thereof) of not less than $500,000,000, (iii) any Person that
posts security under such Reinsurance Agreement in an amount equal to the total
liabilities assumed by such Person, through a letter of credit issued by an
“authorized bank” (as such term is defined by the Applicable Insurance
Regulatory Authority) or a cash collateral deposit or a funds withheld trust as
allowed by the Applicable Insurance Regulatory Authority or (iv) any other
reinsurers acceptable to the Administrative Agent, provided however, that for
purposes of the foregoing clause (ii), any “NA” designation shall not be
considered a rating by Best;
(b)enter into any Reinsurance Agreement or Reinsurance Agreements with Lloyd's
of London if the aggregate amount of reinsurance ceded thereby would exceed 15%
of the aggregate premium volume of reinsurance ceded by the Insurance
Subsidiaries;
(c)enter into any Surplus Relief Reinsurance except with another Insurance
Subsidiary; provided, that the Insurance Subsidiaries may, so long as in each
case the requirements in clause (a) above are satisfied, (i) continue to
maintain and from time to time amend or replace the Surplus Relief Reinsurance
in effect on the date hereof and described on Schedule 6.06, (ii) enter into new
Surplus Relief Reinsurance arrangements so long as the aggregate amount of any
increased amount arising from any amendments or replacements undertaken pursuant
to clause (i), when added to the amount arising from any new arrangements, does
not provide more than $75,000,000 in after-tax surplus relief benefit to the
Insurance Subsidiaries and (iii) continue to maintain and from time to time
amend the 2005 Reinsurance Treaty entered into by American Equity Life with
Hannover Life Reassurance Company of America described on Schedule 6.06
providing reinsurance coverage for certain partial free withdrawal provisions of
certain American Equity Life policies; or
 
 
57

 

--------------------------------------------------------------------------------

 

(d)enter into any Reinsurance Agreement or Reinsurance Agreements if such
Reinsurance Agreements will result in a 35% or more reduction of annuity
deposits for the Insurance Subsidiaries in any 12-month period.
SECTION 6.07. Sale-Leaseback Transactions. The Borrower shall not, nor shall it
permit any of its Material Subsidiaries to, enter into any an arrangement with
any Person (other than the Borrower or any of its Material Subsidiaries)
providing for the leasing to the Borrower or any of its Material Subsidiaries
for a period of more than five years of any property which has been or is to be
sold or transferred by the Borrower or such Material Subsidiary to such Person
or to any other Person (other than the Borrower or any of its Material
Subsidiaries), to which funds have been or are to be advanced by such Person on
the security of the property subject to such lease (a “Sale-Leaseback
Transaction”) if, after giving effect thereto, the Value (as defined below) of
all Sale-Leaseback Transactions at such time would exceed 10% of the
Consolidated Net Worth of the Borrower at such time. For purposes of this
Section 6.07, “Value” shall mean, with respect to any Sale-Leaseback Transaction
as at any time, the amount equal to the greater of (a) the net proceeds of the
sale or transfer of the property subject to such Sale-Leaseback Transaction and
(b) the fair value, in the opinion of the board of directors of the Borrower of
such property at the time of entering into such Sale-Leaseback Transaction, in
either case divided first by the number of full years of the term of the lease
and then multiplied by the number of full years of such term remaining at the
time of determination, without regard to any renewal or extension options
contained in such lease; provided, that all obligations under such
sale-leaseback agreements shall constitute Debt for purposes of calculating
compliance with the covenants set forth in this Article VI.
SECTION 6.08. Restricted Payments. The Borrower shall not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving effect to such Restricted Payment, no Default exists.
SECTION 6.09. Transactions with Affiliates. Except as expressly permitted by
this Agreement, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly: (a) make any Investment in an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
property to an Affiliate; (c) merge into or consolidate with or purchase or
acquire property from an Affiliate; or (d) enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including,
without limitation, Guarantees and assumptions of obligations of an Affiliate);
provided, that (i) any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Subsidiaries and receive
reasonable compensation for his or her services in such capacity, (ii) the
Borrower and its Subsidiaries may enter into transactions (other than extensions
of credit by the Borrower or any of its Subsidiaries to an Affiliate) providing
for the leasing of property, the rendering or receipt of services or the
purchase or sale of inventory and other property in the ordinary course of
business if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Borrower and its Material Subsidiaries as
the monetary or business consideration that would be obtained in a comparable
transaction with a Person not an Affiliate (or in the case of any management
agreement or investment advisory agreement among or between the Borrower and its
Insurance Subsidiaries, that is approved by the Applicable Insurance Regulatory
Authorities) as determined by the Borrower and (iii) the Borrower
 
58

 

--------------------------------------------------------------------------------

 

or any Wholly-Owned Subsidiary of the Borrower may enter into any transaction
with any other Wholly-Owned Subsidiary of the Borrower.
SECTION 6.10. Restrictive Agreements. The Borrower shall not and shall not
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of the Borrower or any Material
Subsidiary to create or permit to exist any Lien on any of its property or (b)
the ability of any Material Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Material Subsidiary or to Guarantee Debt
of the Borrower or any other Material Subsidiary; provided, that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Credit Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof and identified on Schedule 6.10 (but
shall apply to any amendment or modification expanding the scope of, or any
extension or renewal of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided, that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of this Section shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property securing such Debt and (v) clause (a) of this Section shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
SECTION 6.11. Maximum Ratio of Debt to Capital. The Borrower shall not, as of
the end of any Fiscal Quarter, permit the ratio of (a) its Adjusted Consolidated
Debt as of such Fiscal Quarter-end to (b) its Adjusted Total Capitalization as
of such Fiscal Quarter-end to be greater than 0.35 to 1.00.
SECTION 6.12. Minimum Risk-Based Capital Ratio. The Borrower shall cause
American Equity Life and each other Material Insurance Subsidiary to maintain a
Risk-Based Capital Ratio as of the end of any Fiscal Quarter of not less than
two hundred and seventy five percent (275%).
SECTION 6.13. Minimum Coverage Ratio. The Borrower shall not permit the Coverage
Ratio as of the end of any Fiscal Quarter to be less than 1.00 to 1.00.
SECTION 6.14. Minimum Statutory Surplus. At all times after the Effective Date,
the Borrower shall cause American Equity Life to maintain a Statutory Surplus in
an amount equal to the sum of (i) eighty percent (80%) of the Statutory Surplus
of American Equity Life as of December 31, 2010, plus (ii) fifty percent (50%)
of the statutory net income (positive) of American Equity Life for each Fiscal
Quarter ending after the Effective Date, plus (iii) fifty percent (50%) of all
capital contributed to American Equity Life following the Fiscal Quarter-end
immediately preceding the Effective Date.
SECTION 6.15. Amendment of Material Documents; Prepayments.
 
 
59

 

--------------------------------------------------------------------------------

 

(k)The Borrower shall not, and shall not permit any of its Material Subsidiaries
to, without the prior written consent of the Required Lenders, amend, modify,
supplement or waive any of its rights under its certificate of formation,
limited liability company agreement, certificate of incorporation, by-laws or
other organizational documents, in each case in any manner that would reasonably
be expected to have a Material Adverse Effect.
(l)The Borrower shall not, and shall not permit any Subsidiary to, enter into
any amendment, waiver or other modification of any of the Convertible Debt
Documents, any of the Trust Preferred Securities Notes or any indenture or other
agreement governing the Trust Preferred Securities Notes, or of any document
evidencing or otherwise governing any Material Debt (i) if the effect of such
amendment, waiver or other modification is to increase the interest rate on such
Debt, increase the amount of principal due on any date, change (to earlier
dates) any dates upon which payments of principal or interest are due thereon,
change any event of default or condition to an event of default with respect
thereto (other than to eliminate or make less onerous any such event or default
or increase any grace period related thereto), change the redemption, prepayment
or defeasance provisions thereof, or change any collateral therefor (other than
to release such collateral), or (ii) if the effect of such amendment or change,
together with all other amendments or changes made, is to increase in any
material respect the obligations of the obligor thereunder or to confer any
additional rights on the holders of such Debt (or a trustee or other
representative on their behalf).
(m)The Borrower shall not, and shall not permit any Subsidiary to, enter into
any amendment, waiver or other modification of any of the Convertible 2010 Debt
Hedges or any of the 2010 Warrants (i) if the effect of such amendment, waiver
or other modification is to increase the amount of any payment in cash due on
any date that is earlier than December 31, 2014, change (to a date earlier than
December 31, 2014) any dates upon which any such payment in cash is due
thereunder, change any event of default or termination event or condition to an
event of default or termination event with respect thereto (other than to
eliminate or make less onerous any such event or default or termination event or
increase any grace period related thereto) or (ii) if the effect of such
amendment, waiver or other modification, together with all other amendments,
waivers or other modifications made, is to increase in any material respect the
obligations of the Borrower thereunder or to confer any additional rights on the
counterparties thereto (or a trustee or other representative on their behalf).
(n)The Borrower shall not, and shall not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Subordinated Debt, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation, defeasance or termination of any Subordinated Debt,
except:
(i)payments (other than optional or voluntary prepayments) as and when due in
respect of such Subordinated Debt but only to the extent, if any, permitted by
the subordination terms, subordination agreement or intercreditor agreement (or
equivalent agreement otherwise named) applicable to such Subordinated Debt; and
 
60

 

--------------------------------------------------------------------------------

 

(ii)refinancings, replacements or exchanges of such Subordinated Debt with the
proceeds of other Subordinated Debt.
SECTION 6.16. Lines of Business. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, engage in any line or lines of business activity other
than the business of owning and operating life insurance companies and providing
other financial services (including banking and investment advisory services)
and businesses related or incidental thereto (it being understood that the
businesses of American Equity Capital, Inc., AERL, L.C., American Equity
Advisors, Inc. and American Equity Investment Properties, L.C., to the extent
conducted as of the date hereof, are related to the business of owning and
operating life insurance companies); provided, that at least one-half of the
Borrower's Consolidated revenues, determined in accordance with GAAP, shall be
derived from the business of owning and operating insurance companies (including
insurance agencies).
SECTION 6.17. Fiscal Year. The Borrower shall not, nor shall it permit any
Subsidiary to, change its fiscal year to end on any date other than December 31
of each year or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30 of each year, respectively.
 
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan when the same shall
become due, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;
(b)the Borrower shall fail to pay when due any interest on any Loan or any fee
or other amount (except an amount referred to in clause (a) above) payable under
any Credit Document, and such failure shall continue unremedied for a period of
five (5) Business Days;
(c)any material representation, warranty or certification made or deemed made by
or on behalf of the Borrower or any Material Subsidiary in or in connection with
any Credit Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Credit Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.0l(a), Section 5.0l(b), Section 5.0l(c), Section 5.0l(d),
Section 5.02, Section 5.03, Section 5.04, Section 5.09 or Section 5.10 or in
Article VI;
 
61

 

--------------------------------------------------------------------------------

 

(e)the Borrower shall fail to observe or perform any provision of any Credit
Document (other than those failures covered by clauses (a), (b), (c) and (d) of
this Article VII) and such failure shall continue for 15 days after the earlier
of notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by an officer of the Borrower;
(f)the Borrower or any of its Material Subsidiaries shall fail to make a payment
or payments (whether of principal or interest and regardless of amount) in
respect of any Material Debt when the same shall become due, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;
(g)any event or condition occurs that (i) results in any Material Debt becoming
due before its scheduled maturity or (ii) enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity or (iii) results
in the termination of or enables one or more banks or financial institutions to
terminate commitments to provide in excess of $10,000,000 aggregate principal
amount of credit to the Borrower or its Subsidiaries; provided that, in the case
of any event described in clauses (ii) or (iii) that would permit Material Debt
to be accelerated or would permit termination of such commitments, as
applicable, only after the lapse of any applicable cure period, so long as the
Borrower has notified the Administrative Agent immediately upon occurrence of
such event, shall such event give rise to an Event of Default hereunder; and
provided, further, that none of (A) the occurrence of an event or condition that
requires a mandatory payment of cash, or the mandatory payment of cash, in each
case, required by Section 10.01 of the Indenture described in the definition of
Convertible 2004 Debt Documents (as it provides on the date hereof), (B) the
occurrence of an event or condition that requires a mandatory payment of cash,
or the mandatory payment of cash, in each case, required by Article 10 of the
Indenture described in the definition of Convertible 2009 Debt Documents (as it
provides on the date hereof), (C) the occurrence of an event or condition that
requires a mandatory payment of cash, or the mandatory payment of cash, in each
case, pursuant to Article 14 of the Indenture described in the definition of
Convertible 2010 Debt Documents, (D) any event or condition enabling or
permitting the termination, cancellation or early unwind of any 2010 Warrants,
or any mandatory payment of cash upon any termination, cancellation or early
unwind of any 2010 Warrants to the extent that the amount of such mandatory
payment is less than or equal to the amount of any concurrent payment or
payments received by the Borrower in connection with the termination,
cancellation or early unwind of any Convertible 2010 Debt Hedges, nor (E) the
occurrence of an event or condition that requires a mandatory prepayment of
Material Debt, or the mandatory prepayment of Material Debt, in each case,
required to be made by reason of the sale or other disposition (including,
without limitation, condemnation or insured casualty) of assets securing such
Material Debt, shall be deemed to be an event or condition described in any of
clauses (i), (ii) and (iii) above;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower
 
62
or any of its Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Subsidiaries or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 30 days or an order or decree approving or ordering any of the foregoing
shall

 

--------------------------------------------------------------------------------

 

be entered;
(i)the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)the Borrower or any of its Subsidiaries shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money, not covered by insurance, in
an aggregate amount exceeding $30,000,000, after giving effect to any insurance,
shall be rendered against the Borrower or any of its Subsidiaries and shall
remain unpaid, unvacated or undischarged for a period of 45 consecutive days
during which execution shall not be effectively stayed pending appeal or
settlement thereof, or any action shall be legally taken by a judgment creditor
to attach or levy upon any asset of the Borrower or any of its Subsidiaries to
enforce any such judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;
(m)any Governmental Authority revokes or fails to renew any material License,
permit or franchise of any Borrower or any Insurance Subsidiary, or the Borrower
or any Insurance Subsidiary for any reason loses any material License, permit or
franchise, or the Borrower or any Insurance Subsidiary suffers the imposition of
any restraining order, escrow, suspension or impound of funds in connection with
any proceeding (judicial or administrative) with respect to any material
License, permit or franchise, which could reasonably be expected to result in
losses or liability of the Borrower or any of the Insurance Subsidiaries,
individually or in the aggregate, in excess of $10,000,000, and such event shall
continue unremedied for a period of ten (10) Business Days;
(n)a Change in Control shall occur; or
 
 
63

 

--------------------------------------------------------------------------------

 

(o)any material provision of any Credit Document after delivery thereof shall
for any reason cease to be valid and binding on or enforceable against the
Borrower, or the Borrower shall so state in writing;
then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are waived by the Borrower; and in the case of any event
with respect to the Borrower described in clause (h) or (i) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are waived by the Borrower.
 
ARTICLE VIII
The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates
64

 

--------------------------------------------------------------------------------

 

in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those
 
65

 

--------------------------------------------------------------------------------

 

payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
None of the Lenders identified in this Agreement as the “Syndication Agent” or
as the "Documentation Agent" shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, no such Lender shall have or be
deemed to have a fiduciary relationship with any other Lender. Each Lender
hereby makes the same acknowledgments with respect to each such Lender as it
makes with respect to the Administrative Agent in the preceding paragraph.
 
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to it at 6000 Westown Parkway, West Des Moines, Iowa
50266, Attention of John M. Matovina, Chief Financial Officer (Telecopy No.
(515) 221-9947);
(ii)if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 S. Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of Darren Cunningham (Telecopy No. (888) 292-9533),
with a copy to JPMorgan Chase Bank, National Association, 10 S. Dearborn, 9th
Floor, Suite IL1-0364, Chicago, Illinois 60603, Attention of Thomas A. Kiepura
(Telecopy No. (312) 794-7684); and
(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
 
66

 

--------------------------------------------------------------------------------

 

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.15(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written consent of the Administrative Agent.
 
 
67

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 2.06(d) to be delivered in connection with an
increase to the aggregate Commitments, the Administrative Agent, the Borrower
and the new or existing Lenders whose Commitments have been affected may and
shall enter into an amendment hereof (which shall be binding on all parties
hereto and the new Lenders) solely for the purpose of reflecting any new Lenders
and their new Revolving Commitments and any increase in the Commitment of any
existing Lender.
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out of pocket expenses incurred by (x) the Administrative Agent
and its Affiliates and the Lead Arrangers, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the Lead
Arrangers, in connection with the syndication of the credit facilities provided
for herein and (y) the Administrative Agent associated with the preparation and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and (ii)
all out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
(b)The Borrower shall indemnify the Administrative Agent, the Lead Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the
other Credit Documents or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section
(and without limiting its obligation to do so), each Lender severally agrees to
pay to the Administrative Agent such
 
68

 

--------------------------------------------------------------------------------

 

Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Credit Documents or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.
(e)All amounts due under this Section shall be payable not later than five (5)
Business Days after written demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:
(A)the Borrower (such consent not to be unreasonably withheld), provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof, and provided further
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee; and
(B)the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of any Commitment to an assignee that is a Lender with a
Commitment immediately prior to giving effect to such assignment.
 
 
 
69

 

--------------------------------------------------------------------------------

 

(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
 
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable by the assignor or the assignee upon the
effectiveness thereof; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “credit contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Subsidiaries and affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee's compliance procedures and applicable laws,
including Federal and state securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does
 
 
70

 

--------------------------------------------------------------------------------

 

not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender's obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by
 
71

 

--------------------------------------------------------------------------------

 

assignment pursuant to paragraph (b) of this Section.; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.15 and 2.16
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.12 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.15(c) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under this Agreement (the "Participant Register"); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14, 2.15, 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which
 
72

 

--------------------------------------------------------------------------------

 

shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement and the other Credit Documents held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Credit Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement and the other Credit Documents against the Borrower or its
properties in the courts of any jurisdiction.
 
73

 

--------------------------------------------------------------------------------

 

(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement and the other Credit Documents in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the other Credit Documents or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all
 
74

 

--------------------------------------------------------------------------------

 

information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
AND AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

--------------------------------------------------------------------------------

 

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
[signature pages follow]
 
 

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY, as Borrower
By: /s/ John Matovina    
Name: John Matovina
Title: Vice Chairman, Chief Financial Officer
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent
By: /s/ Thomas A. Kiepura    
Name: Thomas A. Kiepura
Title: Vice President
 
SUNTRUST BANK, individually and as Syndication Agent
 
By: /s/ K. Scott Bazemore    
Name: K. Scott Bazemore
Title: Vice President
 
 
DEUTSCHE BANK SECURITIES INC., as Documentation Agent
 
By: /s/ John S. McGill    
Name: John S. McGill
Title: Director
By: /s/ Kathleen Bowers    
Name: Kathleen Bowers
Title: Director
 

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
By: /s/ John S. McGill    
Name: John S. McGill
Title: Director
By: /s/ Kathleen Bowers    
Name: Kathleen Bowers
Title: Director
 
BANKERS TRUST COMPANY, as a Lender
By: /s/ Jon M. Doll    
Name: Jon M. Doll
Title: Vice President & Senior Lending Officer
 
CITIBANK, N.A., as a Lender
By: /s/ Blake Grenich    
Name: Blake Grenich
Title: Vice President
 
ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Peter J Bulandr    
Name: Peter J Bulandr
Title: Senior Vice President
 
WEST BANK, as a Lender
By: /s/ Kevin J. Smith    
Name: Kevin J. Smith
Title: Senior Vice President

 

--------------------------------------------------------------------------------

 

Schedule 2.01
 
Commitments
 
JPMorgan Chase Bank, National Association
$30,000,000
SunTrust Bank
$30,000,000
Deutsche Bank AG New York Branch
$25,000,000
Bankers Trust Company
$25,000,000
Citibank, N.A.
$20,000,000
Associated Bank, National Association
$15,000,000
West Bank
$15,000,000
TOTAL
$160,000,000

 
 

 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE 3.07 PART A
 
 
Subsidiaries
 
 
 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.07 - INFORMATION CONCERNING ACTIVITIES OF INSURER MEMBERS OF A
HOLDING COMPANY GROUP
PART 1 - ORGANIZATIONAL CHART
 
Material Subsidiaries: American Equity Investment Life Insurance Company (all
other subsidiaries are not material)
 
I) American Equity Investment Life Holding Company
IA FEIN #42-1447959
West Des Moines, IA 50266
December 15, 1995/Jurisdiction Iowa
A) American Equity Investment Life Insurance Company
NAIC NO. #92738, IA FEIN #42-1153896, GROUP NO. #2658
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
December 19, 1980/Jurisdiction Iowa
1) American Equity Investment Life Insurance Company of New York
NAIC NO. #11135, FEIN #22-3762465, GROUP NO. #2658
Lake Success, NY 11042
100% American Equity Investment Life Insurance Company
March 1, 2001/Jurisdiction New York
2) Eagle Life Insurance Company
NAIC No. #13183, FEIN #26-3218907, GROUP No. #2658
West Des Moines, IA 50266
100% American Equity Investment Life Insurance Company
August 28, 2008/Jurisdiction Iowa
3) AERL, L.C.
FEIN #27-0413288
West Des Moines, IA 50266
100% American Equity Investment Life Insurance Company
June 10, 2009/Jurisdiction Iowa
B) American Equity Investment Service Company
IA FEIN #42-1459400
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
September 2, 2005/Jurisdiction Iowa
C) American Equity Properties, LC
IA FEIN #42-1461598
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
September 17, 1996/Jurisdiction Iowa
D) American Equity Capital, Inc.
IA FEIN #42-1470628
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
February 16, 1998/Jurisdiction Iowa
E) American Equity Advisors, Inc.
FEIN #27-0168742
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
April 6, 2009/Jurisdiction Iowa
F01) American Equity Capital Trust I
FEIN #51-6513908
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
July 9, 1999/Jurisdiction Delaware
F02) American Equity Capital Trust II
FEIN #42-6593040
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
October 26, 1999/Jurisdiction Delaware

 

--------------------------------------------------------------------------------

 

F03) American Equity Capital Trust III
FEIN #42-6624950
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
April 29, 2004/Jurisdiction Delaware
F04) American Equity Capital Trust IV
FEIN #51-6553461
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
December 16, 2003/Jurisdiction Delaware
F05) American Equity Capital Trust V
FEIN #20-3761213
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
March 11, 2004/Jurisdiction Delaware
F06) American Equity Capital Trust VI
FEIN #20-3761298
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
March 11, 2004/Jurisdiction Delaware
F07) American Equity Capital Trust VII
FEIN #20-1624559
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
September 14, 2004/Jurisdiction Delaware
F08) American Equity Capital Trust VIII
FEIN #20-6415950
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
December 22, 2004/Jurisdiction Delaware
F09) American Equity Capital Trust IX
FEIN #43-6924157
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
June 15, 2005/Jurisdiction Delaware
F10) American Equity Capital Trust X
FEIN #26-6026667
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
August 4, 2005/Jurisdiction Delaware
F11) American Equity Capital Trust XI
FEIN #20-3936420
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
December 15, 2005/Jurisdiction Delaware
F12) American Equity Capital Trust XII
FEIN #35-6766778
West Des Moines, IA 50266
100% American Equity Investment Life Holding Company
February 15, 2006/Jurisdiction Delaware

 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE 3.07 PART B
 
 
Investments
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE 3.12 PART A
 
 
Material Debt Agreements
 
 
 

 

--------------------------------------------------------------------------------

 

Schedule 3.12 Part A
 
 
 
 
 
Material Debt Agreements
 
 
 
 
 
Balances as of December 31, 2010
 
 
 
 
 
Description
 Principal Outstanding
 GAAP Carrying Amount
Interest Rate
Indenture
Due Date
Convertible 2010 Senior Notes
$
200,000,000
 
$
164,664,629
 
3.500%
Indenture, dated as of September 20, 2010
September 15, 2015
Convertible 2004 Senior Notes
74,494,000
 
72,637,000
 
5.250%
Indenture, dated as of December 6, 2004
December 15, 2024
Convertible 2009 Senior Notes
115,839,000
 
93,533,131
 
5.250%
Indenture, dated as of December 22, 2009
December 15, 2029
American Equity Capital Trust I
22,953,350
 
22,953,350
 
8.000%
Indenture, dated as of September 7, 1999
September 30, 2029
American Equity Capital Trust II
100,000,000
 
75,931,569
 
5.000%
Indenture, dated as of October 29, 1999
June 1, 2047
American Equity Capital Trust III
27,840,000
 
27,840,000
 
Floating
Indenture, dated as of April 29, 2004
April 29, 2034
American Equity Capital Trust IV
12,372,000
 
12,372,000
 
Floating
Indenture, dated as of December 16, 2003
January 8, 2034
American Equity Capital Trust VII
10,830,000
 
10,830,000
 
Floating
Indenture, dated as of September 14, 2004
September 14, 2034
American Equity Capital Trust VIII
20,620,000
 
20,620,000
 
Floating
Indenture, dated as of December 22, 2004
December 22, 2034
American Equity Capital Trust IX
15,470,000
 
15,470,000
 
Floating
Indenture, dated as of June 15, 2005
June 15, 2035
American Equity Capital Trust X
20,620,000
 
20,620,000
 
Floating
Indenture, dated as of August 4, 2005
September 15, 2035
American Equity Capital Trust XI
20,620,000
 
20,620,000
 
8.595%
Indenture, dated as of December 15, 2005
December 15, 2035
American Equity Capital Trust XII
41,238,000
 
41,238,000
 
Floating
Amended and Restated Indenture, dated as of February 15, 2006
April 7, 2036
 
 
 
 
Amended and Restated Indenture, dated as of July 7, 2006
 
 
$
682,896,350
 
$
599,329,679
 
 
 
 


 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE 3.12 PART B
 
 
 
 
 
Material Liens
 
NONE
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE 3.14 PART A
 
 
 
Existing Equity
Rights
 
 
 
 

 

--------------------------------------------------------------------------------

 

Schedule 3.14 (PART A)
 
 
Existing Equity Rights
 
 
Balances as of December 31, 2010
 
 
 
Shares
 
 
 
 
Stock options - employees and directors
2,303,000
 
 
Stock options - agents
1,811,050
 
 
Deferred compensation agreements - officers and directors
479,972
 
 
Deferred compensation agreements - National Marketing Organizations
81,745
 
 
American Equity Capital Trust I - 736,328 Convertible Trust Preferred Securities
2,727,084
 
 
2015 Convertible Senior Notes - Conversion Price $12.50
—
 
(1)
2024 Convertible Senior Notes - Conversion Price $14.03
—
 
(2)
2029 Convertible Senior Notes - Conversion Price $9.69
2,904,570
 
(3)
2010 Warrants - $16.00 per share
—
 
(4)
 
 
 
 
 
 
 
 
 
(1) = There are 200,000 2015 Convertible Senior Notes outstanding with a
principal amount of $1,000 each. Although we have the option to net share settle
these notes upon conversion, we expect to settle these notes in cash.
 
 
 
 
(2) = There are 74,494 2024 Convertible Senior Notes outstanding with a
principal amount of $1,000 each. The principal amount will be repaid in cash and
any amount that our stock price exceeds the conversion price will be settled in
shares of our common stock. At December 31, 2010, our stock price is at $12.55
so there are no shares issuable upon extinguishment of these notes.
 
 
 
 
(3) = There are 115,839 2029 Convertible Senior Notes outstanding with a
principal amount of $1,000 each. The principal amount will be repaid in cash and
any amount that our stock price exceeds the conversion price will be settled in
shares of our common stock.
 
 
 
 
(4) = We sold warrants in 2010 for the purchase of up to approximately 16
million shares of our common stock at a price of $16.00 per share. The warrants
expire on various dates from 12/2015 through 3/2016 and are intended to be
settled in net shares.
 


 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE 3.14 PART B
 
 
 
Existing Repurchase
Obligations
 
 
 
NONE
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
 
 
SCHEDULE 6.01
 
 
 
Existing Debt
(See Schedule 3.12 Part A)
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
 
 
SCHEDULE 6.02
 
 
 
Existing Liens
 
 
NONE
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
 
 
SCHEDULE 6.06
 
 
 
Surplus Relief Reinsurance
 
 
 

 

--------------------------------------------------------------------------------

 

Schedule 6.06 Surplus Relief Reinsurance
12/31/2010
 
Treaty
Reinsurer
Description
 
 
 
2008 Hannover Reinsurance Treaty
Hannover Life Reassurance Company
Coinsurance and yearly renewable term reinsurance agreement
 
 
 
2005 Hannover Reinsurance Treaty
Hannover Life Reassurance Company
Yearly renewable term reinsurance agreement covering 47% of waived surrender
charges related to penalty free partial withdrawals and death on certain
business


 

--------------------------------------------------------------------------------

 

 
 
 
 
 
SCHEDULE 6.10
 
 
 
Restrictive Agreements
 
 
NONE
 
 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:        
2.    Assignee:        
[and is an Affiliate/Approved Fund of [identify Lender]     Select as
applicable.]
3.    Borrower:    American Equity Investment life Holding Company
4.    Administrative Agent:     JPMorgan Chase Bank, National Association, as
the administrative agent under the Credit Agreement
5.    Credit Agreement:    The Credit Agreement dated as of January 28, 2011
among American Equity Investment life Holding Company, as Borrower, the Lenders
parties thereto, and JPMorgan Chase Bank, National Association, as
Administrative Agent.

 

--------------------------------------------------------------------------------

 

6.    Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans [Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.]
$
$
%
$
$
%
$
$
%
 
 
 
 
 
 

 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its related parties or its
respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:    
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:    
Title:
 
 
 

 

--------------------------------------------------------------------------------

 

[Consented to and]    [To be added only if the consent of the Administrative
Agent is required by the terms of the Credit Agreement.] Accepted:
JPMorgan Chase Bank, National Association, as
Administrative Agent
By    
Title:
[Consented to:]    [To be added only if the consent of the Borrower is required
by the terms of the Credit Agreement.]
American Equity Investment Life Holding Company
By    
Title:

 

--------------------------------------------------------------------------------

 

ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF BORROWING NOTICE
 
______________, 20__
 
The undersigned, American Equity Investment Life Holding Company (the
"Borrower"), refers to the Credit Agreement, dated as of January 28, 2011 (the
"Credit Agreement"), among the Borrower, the Lenders party thereto and JPMorgan
Chase Bank, National Association, as Administrative Agent. Capitalized terms
used herein have the meanings assigned to them in the Credit Agreement. The
Borrower hereby irrevocably requests a Borrowing, pursuant to Section 2.03 of
the Credit Agreement, as follows:
(i)    The aggregate amount of the requested Borrowing is $___________.
(ii)    The Business Day on which the Borrower requests the Borrowing to be made
is ____________, 20__.
(iii)    The requested Borrowing is an [Eurodollar] [ABR] Borrowing.
(iv)    If a Eurodollar Borrowing, the Interest Period for the requested
Borrowing is ____ [one, two, three or six] months.
(v)    The requested Borrowing shall be funded to Borrower's account no.
_____________________.
 
Very truly yours,
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
By:    
Name: _____________________________
Title:     

 

--------------------------------------------------------------------------------

 

EXHIBIT C
REVOLVING NOTE
$___,000,000    January 28, 2011
 
 
American Equity Investment Life Holding Company, a Delaware corporation (the
“Borrower”), promises to pay to ___________________ (the “Lender”) the aggregate
unpaid principal amount of the Revolving Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the main office of JPMorgan Chase Bank, National
Association in New York, New York, as Administrative Agent, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement. The Borrower shall pay the principal of and accrued and
unpaid interest on the Revolving Loans in full on the Maturity Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Credit Agreement dated as of January 28, 2011 (which, as it
may be amended, restated or modified and in effect from time to time, is herein
called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and JPMorgan Chase Bank, National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Revolving Note, including
the terms and conditions under which this Revolving Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
This Revolving Note is to be governed by and construed and enforced in
accordance with the laws of the State of New York.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the undersigned has executed this Revolving Note by its duly
authorized officer.
 
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
 
By:
 
Print Name:
 
Title:
 
 
 
 
 
 


 

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of January 28, 2011
(as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among American Equity Investment Life Holding Company, each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned's or its
partners/members' conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
 
 
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]

 

--------------------------------------------------------------------------------

 

EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
 
______________, 20__
 
Please refer to the Credit Agreement, dated as of January 28, 2011 (the "Credit
Agreement"), among American Equity Investment Life Holding Company (the
"Borrower"), the Lenders party thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent. Capitalized terms used herein have the
meanings assigned to them in the Credit Agreement. The undersigned hereby
certifies, in his or her capacity as a Financial Officer of the Borrower, as
follows:
(i)    Enclosed herewith is a copy of the [annual audited/quarterly] financial
statements of the Borrower as at ________________ (the "Computation Date"),
which statements fairly present in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries as
of the Computation Date on a consolidated basis in accordance with GAAP
consistently applied [, subject to the absence of footnotes].
(ii)    No Default has occurred [or if a Default has occurred, specify the
details of the Default and any action taken or proposed to be taken with respect
thereto].
(iii)    No change in GAAP or in the application thereof has become effective
since the date of, or had an effect on, the Borrower's most recent audited
financial statements [or if a change has occurred or become effective, specify
the change and its effect on the attached financial statements].
(iv)    The computations set forth on the schedule attached hereto correspond to
the ratios and/or financial restrictions contained in Sections 6.11, 6.12, 6.13
and 6.14 of the Credit Agreement and such computations are true and correct as
at the Computation Date.
 
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
By:    
Name: _____________________________
Title: _______________________________

 

--------------------------------------------------------------------------------

 

Schedule to Compliance Certificate
Dated as of _________________ The descriptions of the calculations set forth in
this certificate are sometimes abbreviated for simplicity, but are qualified in
their entirety by reference to the full text of the calculations provided in the
Credit Agreement.
 
A.Section 6.11 - Maximum Ratio of Debt to Capital
1.Adjusted Consolidated Debt
$________
Adjusted Total Capitalization:  
 
2.Total Capitalization
$________
3.Accumulated Other Comprehensive Loss
$________
4.Accumulated Other Comprehensive Income
$________
5.(2) plus (3), or minus (4)
$________
6.Ratio of (1) to (5)
____ to 1
7.Maximum allowed
0.35 to 1.00
8.In Compliance:
Yes/No
B.Section 6.12 - Minimum Risk-Based Capital Ratio
1.Total Adjusted Capital
$________
2.Authorized Control Level Risk-Based Capital
$________
3.Item (2) multiplied by two (2)
$________
4.Ratio of (1) to (3)
_____%
5.Minimum allowed
275%
6.In Compliance:
Yes/No
C.Section 6.13 - Minimum Coverage Ratio
Borrower-Only Cash”
 
1.Amounts Available for Dividends
$________
2.Trailing Borrower-Only EBITDA
$_______
3.Cash and Cash Equivalents (with the value thereof determined on a mark-to
market basis)
$_______
4.Sum of (1), (2) and (3)
$_______
Fixed Charges:
 
5.Interest Expense of the Borrower only
$_______
6.amortization of Debt discount
$_______
7.amortization of Debt issuance costs
$_______
8.(5) minus (6) and (7)
$_______
9.Restricted Payments made or incurred by the Borrower only
$_______
10.cash portion of any expense incurred by the Borrower only attributable to
interest rate Hedging Agreements related to any Borrower Debt
$_______
11.principal payments owing in respect of Debt of the Borrower only, including
the value of any Convertible Debt that may be put to the Borrower
$_______
12.Sum of (8), (9), (10) and (11)
$________
13.Ratio of (4) to (12)
____ to 1
14.Minimum allowed
1.00 to 1.00
15.In Compliance:
Yes/No
D.Section 6.14 - Minimum Statutory Surplus
 
Statutory Surplus of American Equity Life as of date of determination
$________
Minimum Required:
 
Eighty percent (80%) of the Statutory Surplus of American Equity Life as of
December 31, 2010
$________
Fifty percent (50%) of the statutory net income (positive) of American Equity
Life for each Fiscal Quarter ending after the Effective Date
$________
Fifty percent (50%) of all capital contributed to American Equity Life following
the Fiscal Quarter-end immediately preceding the Effective Date
$________
Sum of (1), (2) and (3)
$________
5. In Compliance:
Yes/No

 
 

 